Main aspects of the common foreign and security policy and the common security and defence policy - Situation in Syria and in Camp Ashraf - Report: Albertini - Annual report from the Council to Parliament on the main aspects of CFSP in 2009 - Report: Gualtieri - Development of CSDP following the entry into force of the Lisbon Treaty - Report: Muñiz De Urquiza - The EU as a global actor: its role in multilateral organisations (debate)
The next item is the joint debate on:
the statement by the Vice-President of the Commission and High Representative of the Union for Foreign Affairs and Security Policy on the main aspects of the common foreign and security policy and the common security and defence policy (Article 36 TEU),
the statement by the Vice-President of the Commission and High Representative of the Union for Foreign Affairs and Security Policy on the situation in Syria and in Camp Ashraf and the situation of the Coptic Christian community of Egypt,
the report by Mr Albertini, on behalf of the Committee on Foreign Affairs, on the annual report from the Council to the European Parliament on the main aspects and basic choices of the common foreign and security policy (CFSP) in 2009, presented to the European Parliament in application of Part II, Section G, paragraph 43 of the interinstitutional agreement of 17 May 2006,
the report by Mr Gualtieri, on behalf of the Committee on Foreign Affairs, on the development of the common security and defence policy following the entry into force of the Treaty of Lisbon and
the report by Mrs Muñiz De Urquiza, on behalf of the Committee on Foreign Affairs, on the EU as a global actor: its role in multilateral organisations.
Before we begin, I would like to say a few words. On Monday, we remembered Europe Day, a day in celebration of the European Union. Without doubt, what we most need in the European Union today is a common foreign and security policy. We face historical challenges, only one of which is the need to overcome the crisis which has been imported into Europe. We must prepare for this kind of situation in the future and solve the problems of the crisis which exist outside Europe, too, and not just those inside Europe.
We also have the growing disorder in Syria, Bahrain and Yemen, as well as the renewed unrest in Tunisia and Egypt. We should not forget our eastern neighbours - indeed, a few days ago, we launched Euronest. We have our common European diplomacy, which needs to be an effective tool for action outside the European Union, because it is not possible to solve problems inside the European Union today if we do not begin seriously to solve problems outside the European Union. The European Union must have greater political strength and not just economic strength.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, this will be the first of three contributions that I will make to honourable Members this morning, so I want to start by giving you my vision of the issues that face us and also to try and touch upon some of the detail of the issues that honourable Members have added to this debate, knowing the importance that you attach to them. Let me begin.
There are storms blowing across the countries we call our neighbours - Arab spring, winds of change, whatever imagery we use. None of us in this House know where it will end and what that end will bring. Aspirations are high and expectations too that the revolutions will have been worth the blood that has been spilt, worth the turmoil and fear, worth the economic havoc in a world already grappling with the worst economic problems for decades.
The uprisings across North Africa and the Arab world pose great challenges for Europe, but also opportunities we cannot afford to miss. Two principles have to underpin what we do. The first is that we in Europe know how long and painful the journey towards liberty can be. Our own path to 20th century liberal democracy was a very slow one. The European Union itself was born in the ashes of conflicts that remind us how terrible life can be when democracy breaks down. Add into that the mixed record of Europe's empires and some humility is in order, even as we assert that democracy is the necessary foundation of human progress.
Second, democracy is, of course, about votes and elections - but it is also about far more than that. What we have learnt in Europe the hard way is that we need deep democracy: respect for the rule of law, freedom of speech, respect for human rights, an independent judiciary and impartial administration. It requires enforceable property rights and free trade unions, and is not just about changing governments but about building the right institutions and the right attitudes. In the long run, surface democracy - democracy that floats on the top with people casting their votes freely on election day and choosing their government - will not survive if deep democracy fails to take root.
But there is no certainty - not in the outcome in any country - and no quick fix or short-term solution that will create the world so many people want to see. Meanwhile, the spectre of religious intolerance casts its shadow - witness the recent events in Egypt - finding its excuse in uncertain times to play on fear and to wreak destruction. Freedom of religion or belief is a universal human right that must be protected everywhere. We need to condemn all those who seek to use religious belief as a means of oppression, and support those who advocate tolerance, whether in Syria, in Pakistan, in Egypt or elsewhere.
Europe has choices to make too. When we look at our neighbourhood, we have to be ready to rise to challenges that are being asked of us. I can make hundreds of statements - and I do. I deplore, I condemn, I urge, I demand, but we also need to act and that action has to come in different forms.
Let me mention sanctions. We impose sanctions against regimes that treat the lives of their citizens as worthless, with people killed at the hands of police or security services that they command. Sanctions on Syria were imposed yesterday - an embargo on arms, an asset freeze and a travel ban for 13 key individuals in the regime, the freezing of our association agreement and of our cooperation with Syria. Let us be blunt and clear, as I was with the Foreign Minister of Syria yesterday. What is happening in Syria is a popular aspiration for democracy and the rule of law - it is not some foreign plot. By failing to see what it is, the regime loses its legitimacy and estranges itself from the people and from the international community. Violent oppression and threats inside and outside are tools of an era that is long gone. Our concern, in this House and in the European Union, is with the people of Deraa where the UN has been refused access, in Baniyas where the crack-down continues, in Hama where the tanks have moved in. The Syrian people will not bow to tanks. We say to the regime to change course, and to change course now.
(Applause)
I said yesterday to Minister Moallem, the Foreign Minister of Syria: You must allow immediate and unhindered access to humanitarian support and to the media. Only then can your claims of support for peaceful protests be substantiated.
In our eastern neighbourhood - in Belarus - President Lukashenko failed to use last December's presidential elections to show his readiness for change and a more open and democratic, European society. Not only did he not take this chance but, in using violence against peaceful demonstrators and multiplying the number of political prisoners, he has shown contempt for democracy and the rule of law. I met with the families of those who have been imprisoned and I know that he left us with no other option than to adopt strong sanctions in response, targeting those in the regime responsible for the crack-down, including President Lukashenko himself. I also know that we should step up our support for civil society and for people-to-people contacts.
Then there is our direct engagement in Camp Ashraf. What happened on 8 April is deplorable and has, and had, my strongest condemnation. I have been adamant that we need a strong united EU response. I have written to the Foreign Minister of Iraq and I spoke to him again yesterday. While I do not question Iraq's sovereignty over all its territory, it has a duty to protect the human rights of Ashraf residents.
I have condemned that violence and called for an inquiry - an inquiry that has to be as thorough as it is independent and that should tell us exactly what happened. But, as honourable Members know from the letters I have received individually and collectively in this House and beyond, there is no simple solution here. Several options for a long-term solution are being considered, with the United Nations in the lead, all of them with challenges. I am very grateful for the work of this House, for the work of those who have travelled there and for the contributions I have received. We need to take this also to the Foreign Affairs Council and we need to discuss this with the UN High Commissioner for Refugees. Our Ambassador to Iraq arrives today, and she knows the importance that I attach to this issue. We need to pursue and make sure that we find the correct course of action here, but the inquiry and the condemnation are absolute.
In Yemen, too, the Gulf Cooperation Council has put forward its proposals and President Saleh has once again hesitated. I spoke to him not long ago. We talked about the discussions he had had with the opposition and the proposals on the table. I told him that he knew what he had to do - in the interests of his country - and that he should do it. In my meetings in the Gulf, I met with the King of Bahrain. We discussed the initiative there for the dialogue without preconditions that the Crown Prince has put forward, and I urged him to pursue that dialogue. The current course there is not the answer. We need to see fair and civil trials, if there are trials in Bahrain, and that the death penalty is avoided in all circumstances.
In all of these cases, it is about the direct engagement that we have and the pressure that we apply and the directness of our approach. Be under no illusion: we are very clear, I am very clear, with all of the leaders I speak to about what I believe needs to happen, and I do so with the support of this House and with the support of the Foreign Affairs Council of the 27 Member States.
Of course I want to talk about Libya. There are Members of this House who wish we had a stronger defence and security policy. I say to them this: in the last few weeks and months, we have seen how far we have come in some ways, but also how far we still have to go. We did engage together to plan the military support for humanitarian needs: ready at the request of the United Nations to support the people with resources from across Europe. Just as we did when the terrible earthquake struck in Haiti - military hospital ships, heavy lifting equipment, civilians and military working side by side in that case. Do not misunderstand: I know that humanitarian aid is apolitical and that humanitarian workers must not be put at risk but, in the primary objective of saving lives, sometimes it is only the military who have the equipment or people to achieve that - delivering aid at speed, putting in place the infrastructure - and that is why, should a UN request arrive, we will be ready to help.
We need to get faster and smarter in how we do this. I am the first person to say and admit that there is much more we need to do, and I will talk more of that later on this morning.
We are improving our collaboration with NATO, sharing details of our operations for the first time as part of continuing to develop our relations. Last Friday, I co-chaired with Secretary-General Rasmussen the meeting of the PSC Committee and the North Atlantic Council in our first ever discussion on Libya. There is also our collaboration with the African Union with President Jean Ping, and the Arab League with Amr Moussa and, of course, his successor, and with the Organisation of the Islamic Conference and Professor Insanoglu, under the leadership of the UN special envoy, Al-Khatib. It was in my discussions with Ban Ki-Moon that we agreed to bring together the regional organisations for a meeting in Cairo and to follow up after the contact group meeting in Rome.
We are discussing together how to play our part in the future of Libya - to support the national dialogue, to help with the constitution and to prepare for elections. I have sent two missions to Libya to meet with and work with young people and with the women in Libya. As the leader of my team said to me, it is the first time that they have ever discussed a constitution - words and arguments they have never known before. They talked of how they longed for the end of the regime, so let us also be clear: Gaddafi must go from power and must end his regime.
(Applause)
I intend to open an office in Benghazi so that we can move forward on the support we have discussed with the people ...
(Applause)
... to support civil society, to support the interim transitional national council and Mr Jibril (we have had many meetings with him); to support security sector reform; to build on what the people told us that they wanted. They want help with education, with healthcare, with security on the borders, with the kind of support that we are able to give and want to give them. And with all that we do, the silver thread of human rights runs through our work.
Then, there is the new Neighbourhood Policy - a different level of ambition and vision. Mutual accountability is at its core: the EU and the neighbourhood are responsible to each other for delivering on the commitments that we make to the countries and to the people of our neighbourhood and to the people of Europe.
Building on what we have already talked about are mobility, market access and money, or the 'three Ms', as a simple way of describing it. Some things are extremely important to support these countries into the future. One example is the mobility of young people. These are young societies where young people long for greater opportunities, and the European Parliament has a big role to play in supporting those opportunities for young people to gain benefits and knowledge from Europe. So too with Member States: the opportunities to travel, to study.
For businessmen and women, it is important to have the chance to explore new markets, to sell their goods and services, and they are in the gift of our Member States, some of whom have long relationships with the countries concerned, but who now need to step up and provide those opportunities.
On market access, we know that we have a genuine contribution to make to stimulate economic growth and the recovery. You know the effect of this turmoil on the economies of the countries we are describing. Some of these countries rely on us as their major export market and the source of their imports. Allowing those countries to develop their markets could make a real difference, supporting not just the opening of markets but how they gain access to them, ensuring that they can reach our standards, and ensuring that they have real opportunities. Nowhere is that more true than in small businesses, but we have to have the political will to do it. We have to have the political will to be committed to ensuring that we make our markets available. That is a challenge. It is a challenge in any circumstances; it is a challenge in economic times, but I would argue it is a challenge we have to rise to because, if we do not, then the failure of the economies in our neighbourhood will have a direct impact on us.
Then there is money, or rather resources. Not just what we can do in direct support - although that is important - but what we can leverage. We have already hosted a meeting of senior officials from around the world and from the big financial institutions to discuss what we might be able to contribute if asked, and will, but in consultation with our neighbourhood, we have to do more to support resources coming together more effectively.
Nowhere will this policy matter more perhaps than in Tunisia. Prime Minister Essebsi's speech on television may help as the country moves towards elections on 24 July, but he acknowledged the problems of a country where economic growth rates are down to between 0 and 1%. We have to ensure support to Tunisia, to its economy and its civil society, and that means thinking not just of the long term, not just of the importance of a new strategy, but of what we do now and how we support countries - Egypt, Tunisia and others - right now with the budgetary problems that they have. That is the reason we have started discussions with the financial institutions, with our Member States, with those who are engaged in wanting to support these countries, because helping them deal with deficits when tourism has collapsed, when the economy is not working properly, matters right now. Honourable Members must understand that there is an immediate urgency and there is a long-term strategy, and we need to have both in what we do.
On Egypt: I have been there three times in recent weeks and I have spent a lot of time with some of the young leaders from Tahrir Square, and also meeting some of the women. The women in particular are looking for the stronger voice that they believe they have been promised in the future of Egypt. I met one woman who will be a presidential candidate and who is determined to show that women have that role to play in Egypt. I have talked with many government ministers, and let me give you the example of the Planning Minister, Fayza Aboulnaga. She wants to build houses for people; she has a big vision of what building a million houses over twenty years could mean for Egypt.
We need to take these big visions from countries with whom we are working and translate them into what it is that we can provide and support. So, integrating training and education, infrastructure around housing programmes, opportunities for small businesses to grow, working with UN women - as I am - to consider how we build safer communities around the housing projects, how we work together to design a much bigger, grander vision that is built upon what the Egyptian people want. I am talking to the Foreign Minister of Egypt, Al-Araby, who is committed to working closely with us on the Middle East Peace Process, keen to develop the strength of the relationship that we already have, and keen to see us as partners in collaborating in the region.
There will be many challenges for Egypt in the coming months and years. We have to be there to support them through each of those challenges and be willing to put our resources, our knowledge, our expertise and our contacts in favour of supporting them.
I have always said in this House and beyond that the External Action Service is a force to prevent and resolve conflict, so let me just mention, too, that this is why our role in Serbia and Kosovo matters. It is why the vote that we won at the UN, the voice that we now have, can play its part. It is why we have to engage the leaders in Bosnia to get them to get their eyes off the floor, to get them from thinking only about their own communities to thinking about the needs of their country, and to see their future and to see the European Union.
It is why too we play a role in the Middle East Peace Process. Honourable Members know well that stability in the Middle East requires peace. The quest for a negotiated agreement has dominated the region for decades. We have brought new vigour to the Quartet in recent months. I hosted a Quartet principals meeting in February and the follow-up of the Quartet envoys has been working with the Israeli and Palestinian negotiators for the very first time since the Quartet was established.
I wanted another principals meeting in April, and we have prepared a substantial statement based on our position. I continue to believe a negotiated solution is the way forward, and we will stay engaged and have another envoys meeting later this month.
We, too, have been a strong supporter of Palestinian state-building, so when the ad hoc Liaison Committee meeting was hosted by us on 13 April, I listened to the praise for the work of Salam Fayyad, for his remarkable achievements in governance, the rule of law and human rights, education, health and social protection - sufficient for a functioning government according to the World Bank. I have acknowledged the importance of Palestinian reconciliation behind President Abbas as an opportunity and something that the European Union has called for for years.
What is happening now is the most serious effort so far to establish unity, which is, in itself, key to achieving the two-state solution. I have been in close contact with President Abbas and Prime Minister Fayyad, as well as with Egypt, the Arab League, the United States and with Israel. Non-violence, the continuation of state-building and abiding by existing commitments will be crucial, and we must judge this effort by its results. I do believe that Israel should hand over the tax revenues owed to the Palestinians, but I want to be clear that our position on Hamas has not changed and Israel's security remains a key concern for all of us.
I also want to say that I do not consider a flotilla to be the right response to the humanitarian situation in Gaza. I have been there twice. I continue to highlight the plight of the people, especially asking for more access to enable the economy to start to develop. The situation there frankly, especially for the children, is awful. We have put forward proposals to Israel to support that greater access. I want to see the people of Gaza with a future, but I also want to see Gilad Shalit, captive for years in Gaza, given the chance to go home to his mother and father whom I have already met.
Europe's experience tells us that true democracy is the necessary foundation of tolerance, of peace and of prosperity. In North Africa and the Arab world, that destination will not be reached quickly or without setbacks, but building deep democracy is the only way that destination will be reached at all. We have the experience to help every country that asks us now to help them make that journey to democracy. It is why I am proposing to support the endowment for democracy which will enable us, too, to use our resources to support opportunities, particularly for young people, to engage in political life, to support the development of political parties, to enable people to do what honourable Members in so many countries represented here had to do themselves - i.e. develop the political process by building those political parties, civil society, and deep roots that mean democracy flourishes and grows.
I often say when I visit these countries that it is not about electing a government so much as the right to be able to throw a government out. Democracy is about being able to say bye-bye as well as hello, and that is important: knowing that you have the right to use your ballot box, once, twice, three times, four times to change your government, to demand of your government, is critical, and you can only do that when democracy is deep and flourishing. It is why what we have seen happening in Cote d'Ivoire is so important, seeing President Ouattara finally take his place, and the role we have played has been significant in supporting that process. It is why it is good to see the Nigerian elections going well and Goodluck Jonathan now being appointed properly. It is good to see democracy begin to take hold and flourish and deepen, and that is what we have to support.
Change does not necessarily ensure progress, but progress absolutely requires change. That means we have to be more determined to act. Some of the things I describe require Member States to act, some require the Commission to act, many need the support of this House, and we have to decide that we will all play our part. If we only do it when the media's attention is on those countries or on us, then we will fail. We must be in this for the long haul and we have to be determined in saying to our neighbours not just that they should start the journey towards democracy, but that they should complete it.
There have been three excellent reports which I shall speak on in my next intervention, but I do want to thank the rapporteurs. I am going to end with a very small quote from an anthropologist, a woman I admire very much, Margaret Mead. She said: 'Never doubt that a small group of thoughtful, committed citizens can change the world. Indeed, it is the only thing that ever has'.
Mr President, Baroness Ashton, ladies and gentlemen, foreign policy has been dominated by the revolutions - some more peaceful than others - taking place in a number of neighbouring Mediterranean countries and, more recently, by a symbolic event in the fight against international terrorism, namely, the end of the Bin Laden era.
What is Europe's role in all of this? Are we willingly and actively involved in the situation? Yes, we certainly are. The action being taken in Libya under the auspices of the United Nations and on the initiative of certain European Heads of State or Government has demonstrated that, when it wants to, Europe - or some of Europe - can act decisively in difficult times.
Does this make us a key international player with influence to match our economic strength? The answer is a resounding 'No'. Europe is still effectively a bit player, at best a Tom Thumb in politics and geostrategy, despite the ever-increasing expectations of European public opinion. Europe backed stability and development aid in the Mediterranean. Yet the people are - quite legitimately - demanding political freedom and are fleeing their countries because there is no prospect of a life of dignity and opportunity for them and their children. The humanitarian assistance that we have provided over recent months has definitely been useful.
Baroness Ashton, we need to do more. Have we begun to learn from these events? I would like to think so. What is worse is that the waves of migrants coming to our shores in flimsy vessels, who are dying at sea - and let me point out that we have inadequate information on the number of deaths - are all too often met by division, quarrelling, closed borders, with some countries even calling into question the Schengen Area, an essential instrument for freedom of movement.
(Applause)
Is all of this worthy of Europe, of European values, principles and ideals? I do not think so, nor does my group, the Group of the European People's Party (Christian Democrats) nor, I am sure, do the majority of Members in this House.
Ladies and gentlemen, the reason why we are meeting with the High Representative of the Union for Foreign Affairs and Security Policy this morning is that we sought to give Europe a voice and a face under the Treaty of Lisbon. We now need to move on and take action. That entails making choices and sticking to them. What, then, are Europe's priorities? Relations with our eastern and southern neighbours? Combating terrorism? A solution to the conflict in the Middle East? Trade policy? Tackling all of the above at the same time is no easy task.
Who are our preferential partners? The United States, emerging countries, or others? How can we achieve the best results? By leaving individual Member States free to define their own policy, as we have for the last 60 years, or by speaking with one strong voice?
Ladies and gentlemen, an intergovernmental solution is no longer the right approach to foreign affairs, security and defence: instead, we need more Europe. We need to move away from national egos and towards greater effectiveness at European level.
Baroness Ashton, we will only have a robust foreign and security policy if we put all our weight behind and all our energies into a few clearly defined objectives. Ladies and gentlemen, 2011 should be the year of the Mediterranean, of combating terrorism, even of achieving a breakthrough in the Middle East conflict. If Europe is capable of becoming a key player in this area, it will be able to put the errors of its youth behind it.
Let me close with a quote from someone very familiar to you: John Paul II. 'Do not be afraid,' Baroness Ashton. We have made savings of EUR 4 billion in the European budget. Please come up with some proposals for using that money, rather than returning it to the Member States.
(Applause)
Mr President, in a European Union where we are seeing moves towards renationalisation in all areas, the Treaty of Lisbon should be used as a tool for creating a new community policy: the common foreign, security and defence policy.
This is the first important general debate which we have held with Baroness Ashton and, if we look back to the early days, it was already clear then that there were certain governments which did not want the title of 'Foreign Minister of the European Union' to be used and this has ultimately led to the name of 'High Representative' being chosen. This is understandable, because, alongside tax policy and domestic policy, an independent foreign policy is one of the key features, you might almost say an identifying feature, of national sovereignty. Particularly in the field of foreign, security and defence policy, transferring this sovereignty to a supranational institution is a brave and also a difficult move.
However, we in the European Parliament, together with the High Representative, need to ask a quite different question. This question is: What is the role of the Union as an independent body in international policy? Over the last few days, I have read articles about Baroness Ashton which have astonished me, because they criticise her absence and her lack of policies. This criticism comes from people who think only about making their own national foreign policy and their own national interests the very top priority and who, without consulting with any of their partners, take unilateral decisions which will ultimately divide Europe rather than unifying it.
We only need to look at the mission in Libya. There has rarely been a more obvious split in the European Union's international policy and in its international involvement than over the question of how we behave towards Libya. There is a tendency in the major capitals of the European Union to regard the EU's foreign, security and defence policy as a continuation of each country's own national policy financed with European money. The larger the Auswärtige Amt, the Foreign Office or the Quai d'Orsay, the more pronounced this tendency is. Baroness Ashton, you will undoubtedly receive broad support from Parliament if you say to these people that, although you respect their unilateral interests, the common European foreign policy cannot take the same direction. This policy will be defined by you, the High Representative, in all the areas of consensus.
I am in favour of opening an office of the kind you have described in Libya, because you as High Representative, the Union itself, and Parliament as an independent body, all have credibility in humanitarian and political terms. We are more credible than the states which have taken military action in Libya out of necessity, but whose arms exporters also had the largest trade stands at Libya's most important arms fair last autumn. Germany, France, the United Kingdom, Italy and Belgium are the main suppliers of arms to Colonel Gaddafi's army which is fighting the rebels in Libya. That is not the sort of credibility which Europe needs.
(Applause)
The credibility which Europe needs is that of soft power, which helps to establish democracy, which opens an office to support developments in civil society and which does not define international cooperation with the European Union in terms of subjugating others to the unilateral diplomatic and economic interests of the Union, but instead encourages policies based on an equal partnership between different regions of the world. That is my vision of the foreign, security and defence policy of the European Union.
You have mentioned the three Ms: money, mobility and market access. In the next phase, you should add the three Cs: coherence, concreteness and the community method. In my opinion, with the three Ms and the three Cs, you will find partners in the European Parliament. We in the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament know that we are still in the early stages of the cooperation between you and Parliament and there are certainly some areas for improvement. This is why I am repeating my offer on behalf, I believe, of the majority of the Members of this House. You will undoubtedly find more support for your vision of a common foreign and security policy here than among the 27 foreign ministers, all of whom I respect, but who all have one problem, which is that they are foreign ministers of individual countries.
(The President interrupted the speaker)
You, on the other hand, are the diplomatic representative of an entire continent.
(Applause)
on behalf of the ALDE Group. - Mr President, on Saturday, I had a long meeting in Cairo with the new Egyptian Prime Minister, Mr Sharaf. The conclusion of this meeting, and my conclusion also after this meeting on my second trip to Cairo in the last two months, is - as you have indicated - that we need to give massive help to these revolutions in North Africa and especially to developments in Egypt. We must stop making our little paternalistic adjustments that we have announced up to now.
I shall give a short comparison. Do you know how much money was transferred under the US Marshall Plan? For years in a row? 1% of GDP every year. USD 162 billion in actual money. And what are we talking about and promising Egypt? One billion. Not 162 billion, but one billion. Not in 2011, not in 2012, but in 2013, when we have the possibility to do so. I think that is nothing at all. What I expect from you and from the Commission - because it is apparently Commission money we are talking about - is not big plans about changing the Neighbourhood Policy. We need to do that in the future, but what I expect is direct budget aid given to Egypt as fast as possible, because by the end of the year, they will have no money in their budget and that could be the beginning of a counter-revolution in Egypt. Direct budget aid or cancelling the country's debts - that is the way forward immediately. An announcement today in that direction would certainly be helpful for Egypt and for the Egyptians.
My second message is about Syria. Let us be honest, Baroness Ashton. Syria is a huge disaster. What is happening there - and I have no other words to describe it - is nothing less than an Arab Tiananmen. An Arab Tiananmen. People massacred by tanks and by snipers every day. 800 people killed to date. 8 000 people arrested to date. People tortured in the most brutal way in order to release passwords on Facebook and the names of comrades working on Facebook. Soldiers who do not want to shoot at their own people are themselves shot by the secret services of the army and of Bashar al-Assad. From what is happening today in Syria, it is very clear that there is only one way to describe Bashar al-Assad, and that is as the most brutal dictator in the world at the moment. That is the clear analysis we can make today.
(Applause)
So what can be done? I see 800 people killed to date, 8 000 people imprisoned, some of them tortured every day, and we are freezing the assets of 13 people, but not Assad. I say this is an unbalanced approach. It is, in fact, ridiculous, and it is not helping to press the Assad regime to change its direction. It is not enough to say 13 people and one of Assad's brothers is there, and one of his nieces or nephews is on the list. No, there are hundreds of people you have to put on the list immediately, as fast as possible, to apply real pressure.
I can understand your approach a little bit. You are saying that if I leave Assad off the list, maybe it will help him change his attitude later on. OK then, make that very clear here today in the debate. I want you to declare that you give Assad a few days. If, in these few days, he does not stop what is happening at the moment, then freeze all assets, not only of the 13 people but of the whole Assad family.
(Applause)
Impose a travel ban not on 13 people when 800 are killed, but on the whole Assad family and declare what is very important. They are waiting for that.
Yesterday, we had a link directly with people in Syria who are saying that you have to strengthen the sanctions, otherwise he will not stop. Declare that the Assad family will never be considered by the European Union as the real representatives of the Syrian people, and that they will be accountable for their crimes. Do it right now. That is what we expect today from you. You can help to stop this Arab Tiananmen. It is not true that we play no role: we play an essential role and the people of Syria are waiting for this clear message today. Not tomorrow. Today.
(Applause)
on behalf of the ECR Group. - Mr President, the major development in the common foreign and security policy (CFSP) this year has undoubtedly been the establishment of the European External Action Service (EEAS). Baroness Ashton, as Vice-President/High Representative, you have recently come under pressure for its lacklustre performance. However, you can only ever be as effective as the Member States will allow you to be and, of course, you are reluctant to use your own powers of initiative - an approach which I fully support. On the one hand, the EU wants to carve out its global role as a diplomatic heavyweight but, on the other hand, the CFSP requires unanimity, which means compromising to preserve the interests of individual Member States, particularly the big ones.
This hybrid sui generis approach to EU foreign policy vindicates those of us who opposed the creation of the EEAS in the first place, believing then that the EU's global ambitions would undermine national sovereignty. Paradoxically, it now seems that national sovereignty is undermining the EU's global ambitions, as we saw recently over what happened in Libya. The ECR, my group, nevertheless remains constructively engaged with the EEAS. We wish it well. We hope it will work. It needs to bed down, and we want to see budget neutrality and more political accountability.
Although the Vice-President/High Representative has made excellent senior appointments - I have seen some of these before the Committee on Foreign Affairs - I must ask why she has been short-changed in a stitch-up by the Commission, which seems to have retained a disproportionate amount of resources for EU enlargement and the European Neighbourhood Policy. This split does not provide value for money to EU taxpayers, nor does it serve our foreign policy interests.
Can I now make some specific requests, firstly on the imminent Gaza Flotilla Mark II? Can you, Madam Vice-President/High Representative, put pressure on Turkey to stop this dangerous provocation at a time when Israel is under enormous tension and pressure, with missile attacks from Gaza and the renewed passage of Iranian warships through the Suez Canal? And how will the EU engage with a new unitary Palestinian Authority that has Hamas, a terrorist organisation banned by the EU, as one of its components?
Secondly, Madam Vice-President/High Representative, will you broker a solution for the closure of Camp Ashraf in Iraq?
Next, will you condemn forthrightly and totally the passage of the Bahati bill in Uganda, which allows the execution of homosexuals?
Lastly, I entirely agree with Mr Verhofstadt: I commend you in all your efforts to stabilise the Middle East and North African countries and, in particular, your condemnation of the killing of Christians in Egypt, but why, as Mr Verhofstadt has pointed out, has President Assad of Syria been left off the EU sanctions list after the brutal killing of innocent civilian protesters by his forces in recent days?
Mr President, Baroness Ashton, ladies and gentlemen, I would just like to put some questions to you today, Baroness Ashton.
Firstly, on the subject of Syria, like Mr Verhofstadt, I would like to know what is stopping Europe from placing President Assad on the EU sanctions list? Which country or countries are currently preventing the European Union from taking the only possible decision? Please tell us. If Mr Westerwelle is the obstacle, then tell us that it is Mr Westerwelle: at least that way, we will know what is shaping different Member States' policy.
Unlike the German Ministry of Foreign Affairs, we are not going to suggest that President Assad is the answer to President Assad's dictatorship. If that is what we are being asked to think, it really is unbelievable. The only solution for Syria is for President Assad to relinquish power in Syria: that should be Europe's position. It is therefore obvious that President Assad and his whole family need to be included on the list - not tomorrow, not the day after tomorrow, but today. If that is not feasible because a unanimous decision is required, then you need to say what is hindering progress. It needs to be stated publicly so that we can have a proper debate in Europe.
Secondly, what is preventing Israel from paying the taxes due to the Palestinians and why? Of course we need to maintain security in Israel, but the Palestinians should not have to suffer in order to maintain security in Israel. That cannot be the solution.
(Applause)
My last question: 600 people died on the Libyan coast a few days ago. A vessel was in the area. We have been told that it was not a NATO vessel, that it was not the Charles de Gaulle. Apparently it was a Maltese vessel. I would therefore like to know: what boat was it and what information is available? Who failed to rescue the 600 Libyan refugees? In the 21st century, surely no one is going to tell me that it is not possible to identify the ship in question. The lack of action constitutes a crime: that of failing to provide assistance to persons in danger.
Mr President, Baroness Ashton, during the course of this debate, you will hear not only praise, but also criticism. To be honest, it is clear that EU foreign policy has failed in some areas, including in the Arab world, in Afghanistan, in finding a resolution to the Palestinian problem and in the conflicts among our eastern neighbours. The question that I would like to ask is: What is the reason for this? With 27 different nations making decisions, how can we reach a consensus within the EU and within the common foreign and security policy?
It is obvious that foreign policy is a policy of individual interests. However, the time when the West could assert its own interests without taking into consideration its partner nations and their people is long since past. The EU must show that it is open to adopting a policy of reconciling interests. The main factors which contributed to the failure are double standards and a tendency to think in military terms. The Members of this House almost cheered when the UN Security Council decided to take military intervention in Libya. Today, I think all of us are at a loss when it comes to events there. What are we doing for the people of Gaza or Darfur? How can we give the 1.4 billion people living on one dollar a day the right to a life of dignity? My group is particularly concerned with this question.
The revolutions in the Arab countries have one important demand in common. They are all calling for justice and fairness, both in the distribution of wealth within society and in democratic participation in political decision making, including international relations. The EU must respond to this demand. In order to achieve this objective, we must work together to develop international law and not simply interpret and implement it unilaterally.
Mr President, Baroness Ashton, I have a number of burning questions on developments in the Israeli/Palestinian conflict. What position will the European Union take, through its Member States the United Kingdom and France, in the United Nations Security Council in September in respect of the unilateral efforts of the Palestinian Authority to proclaim a Palestinian state, separately, it should be noted, from the peace process with Israel?
This question, High Representative, is all the more pressing after Fatah and Hamas last week re-established Palestinian unity whilst completely ignoring the conditions of the parties, in other words, including the European Union, for a unified Palestinian Government, namely, recognition of the State of Israel, the renunciation of violence and terrorism and compliance with earlier commitments. In the meantime, Hamas is making clear that it does belong on the European Union's list of terrorist organisations. Hence my pressing question: how, in this new situation, will the European Union apply its own Quartet principles? Conducting business as usual with Ramallah implies at any event letting go of these fundamental principles of peace. All of this will cause serious damage to European-Israeli relations and it is of very little help to the peace process, on the contrary, in fact.
Mr President, Baroness Ashton, ladies and gentlemen, the subject of European foreign and security policy is especially crucial at this particular historic juncture, which is marked by an extraordinary wave of protest that has taken hold in the Mediterranean and is also spreading across the Middle East.
In view of this serious crisis affecting the whole of the southern Mediterranean and now spreading into the Arabian Peninsula, the European Parliament must act as a sounding board for all these protests by ordinary people. They are risking their lives, clamouring to improve conditions and to start the transition to democracy by toppling the current regimes. This House wants to deal directly with the High Representative and Vice-President, Baroness Ashton, particularly because of our role in controlling the budgets of civilian and military missions under the common foreign and security policy (CFSP) and the common security and defence policy (CSDP).
The first part of the report particularly concerns the relationship between Parliament and the other institutions, primarily the Council and the Commission, driven by the post-Lisbon approach to European politics. Another very important subject is the EU's multilateralism, which benefits, above all, from the recent establishment of the European External Action Service, which has at last come into being. In this regard, I have to welcome the recent resolution passed by the United Nations General Assembly granting the European Union observer status within the Security Council, thus acknowledging what the Treaty of Lisbon enshrines.
We have tried to produce an appraisal that corresponds to the current situation as far as possible. The report rightly highlights the great wave of civil protest in Tunisia, Egypt and Libya, and also in Syria, Bahrain and Yemen, and points out events, contexts and expectations for each of these countries, as well as other subjects of particular interest, such as our strong transatlantic alliance and our hugely important relations with Russia.
Enlargement, support for civil rights and the establishment of the rule of law, diplomatic relations with the BRIC countries (Brazil, Russia, India and China), the Arab-Palestinian conflict and condemnation of the bloodiest regimes are some of the subjects of the report that I am submitting to your vote.
Mr President, Baroness Ashton, ladies and gentlemen, the common security and defence policy (CSDP) is going through an extremely difficult time.
Just when developments in the international system require the European Union to become a credible actor in security and defence; just when the European approach to crisis management through supporting democracy rather than exporting it appears to be more suited to the challenges of our times; just when the economic crisis makes the option of developing a common defence inevitable; just when the Treaty of Lisbon provides new instruments to develop the CSDP within the framework of an integrated approach; in short, just when a quality leap in the CSDP has become necessary and possible, the European edifice seems to be creaking dangerously and there is a real risk that the ambitions and possibilities of the CSDP will have to be drastically downsized.
The report I am presenting seeks to tackle this contradiction and suggests possible answers for the other institutions. With regard to the Libyan crisis, we do not confine ourselves to expressing our disappointment either at the European Union's inability to define its position and take joint action or at the restrictions placed on the EUFOR Libya mandate. We believe the time has come for a European political initiative, in conjunction with our other partners, to bring about a ceasefire and to hold negotiations that will put an end to the Gaddafi regime and begin a transition to an inclusive democracy. NATO's military intervention is clearly unlikely to solve anything and it will do well to adhere scrupulously to the mandate of the UN resolution, avoiding any disproportionate use of force.
At the same time, we hope that CSDP assets will be used effectively to provide humanitarian assistance to the civilian population under attack and that future operations will be planned in such a way as to support the development of democracy in Libya. The Libyan situation also calls for reflection on a wider scale, and I believe it reinforces the report's suggestions. Responsibility for the future of Europe and for security and defence, of course, lies primarily with the European Council, its members and also its President, who represents the Union in matters of foreign and security policy at that level.
We say to them clearly that bilateral cooperation and coalitions of the willing cannot replace the CSDP as the Union's policy. We do not find the idea of renationalising this policy convincing, not because we are Treaty purists, but because, if it were renationalised, this policy would not be equal to the challenges that lie ahead. We propose that Parliament should enter into a strategic dialogue with the European Council, which we call on to discuss Parliament's recommendations, to draw up a proper foreign policy strategy and to devote an extraordinary meeting to European security and defence.
We call on you, Baroness Ashton, to intensify your efforts to build a consensus among the Member States and to make use of your multiple functions to improve consistency between the CSDP, the common foreign and security policy and the other facets of the Union's external action. The European External Action Service is an instrument with enormous potential for this work. The report puts forward several proposals for the role it should play, starting with that of being a crisis management board able to provide a genuinely integrated response to crises, and we are delighted to see that it is taking shape. The Libyan situation also confirms the inadequacy of Europe's military capability, which is well below the overall high level of national defence budgets.
It is quite obvious that strength only lies in unity. This involves pooling, sharing, strengthening of the European Defence Agency, permanent structured cooperation, development of an efficient and competitive European defence market, strengthening of the industrial and technological base, and enhancement of joint command and control capabilities. The inadequacy of these capabilities has been a factor preventing Europe from responding promptly to the Libyan crisis, starting with setting up a permanent operations general headquarters. The report formulates a large number of concrete proposals on this and other issues, such as the integration of external and internal security policies in a way that respects the primacy of the Community method.
It is noteworthy that in this respect, the main pro-European political groups are united, and I thank the shadow rapporteurs and coordinators for this fruitful collaboration. Parliament is ready to support the development of a CSDP that is fully integrated with the Union's external action and is rooted in the values and principles of Europe. Baroness Ashton, we hope you can respond convincingly to us both in words and, above all, in deeds.
Mr President, Baroness Ashton, Henry Kissinger defined the world of his time as militarily bipolar, economically unipolar and politically confused.
Today, international order is multipolar in all areas and, due to globalisation, is politically complex. Globalisation implies, among other things, the dispersion of centres of power and the collective management of common problems and interests. New international organisations and fora have emerged - an example is the summit diplomacy of the G20, G8, G7, etc. - and there are proposals to reform the traditional international organisations.
In this context of change, and given the international legal personality of the European Union, it is vital that we urgently redefine the role that the European Union plays on this stage and that it takes its due place in the multilateral order so that it can fill the role of a relevant global player assigned to it by the Treaty and which this institution is requesting of it, along with European society at large, dare I say.
This process has already begun with the approval of the resolution of the United Nations General Assembly on 3 May, which will allow the European Union to participate in the General Assembly's work. This is an historic event and a diplomatic triumph that we need to recognise without equivocation and for which I congratulate you, Baroness Ashton. However, given the complicated nature of the negotiations for the approval of Resolution 1973, we can anticipate the arduous work that awaits you to update and rationalise the representation of the European Union, which is fragmented and dispersed and has an ad hoc status in each of the 249 multilateral agreements involving the European Union.
This does not only depend on you, clearly. It also depends on the non-EU states that are members of the various multilateral organisations. It depends also on organising the most effective form of representation within the European Union, and by organisation I mean an arrangement involving yourself - the European External Action Service - the President of the Commission, the President of the European Council and the now residual participation of the rotating presidencies of the Union. It also depends on the Member States transferring the pre-eminence of representation to the European Union, particularly in the case of international organisations committed to policies for which the European Union has exclusive competence.
Baroness Ashton, we can all remember the Copenhagen climate change summit as an example of the useless cacophony that is brought about by over-representation of the European Union and its Member States. We can also remember how well representation of the Union worked in the World Trade Organisation or in the Food and Agriculture Organisation. Moreover, we can remember how disconcerting multiple representation of the various presidencies of the European Union can be in summit diplomacy, or the dysfunction that can arise through not implementing the provisions of Article 34 of the Treaty of Lisbon on the coordination of the European members of the United Nations Security Council when the common positions of the European Union are put forward. Mr Schulz has referred to these flagrant dysfunctions in his speech.
I am referring, in this sense, more to the Member States than to yourself, in the call to construct the role of the European Union in a more structured multilateral world order and to draft a real EU foreign policy, setting aside any renationalising tendencies and temptations that are appearing in a number of our Member States.
However, while we are essentially appealing to the Member States to construct this role of the Union, we are also appealing to your commitment to put your capacity for political initiative and your services to work in order to raise the level of the European Union's external representation and rationalise it.
We are at an historic moment for the world and you have the opportunity to lead the EU's international role with, for example, initiatives such as the one you have announced of opening a Union office in Benghazi. You can count on the support of this Parliament, and not only its support, in fact, but also its mandate to establish a rational, structured and coherent representation of the European Union on the international stage as soon as possible.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, I would like to thank Members for their contributions.
One of the themes that came through very much in what all of the group leaders said - although Mr Tannock pointed out that his group had never been in favour of the EEAS - was the desire to see, if we have one, the unified approach. I agree. I do not lack any ambition for what Europe can be. What I have to deal with is the reality of what we actually are. We passed a Treaty, and I joked that when the Treaty was passed, I was handed it and given a pencil and those were the resources that I began with. It is pretty much true, but we are not where we will be. The challenge we have is how to make sure that, not just this House and the desire of honourable Members with the passion that I feel here, but also the Commission, the Council, the Foreign Affairs Council, the Development Council, the Defence Ministers - all things that I chair and am responsible for bringing together - move with that same ambition. It does not surprise me at all, and I do not think it surprised honourable Members either, that on the way to this, particularly at a time when so many things are happening, we find that it does not necessarily work as effectively as you would like, or indeed sometimes as I would like.
What we need to do is continue that level of ambition for where we want to get to. That applies in everything we do, whether it is the sanctions we impose - where we need the 27 because we need unanimity - or whether it is in the approach that we take on support for the countries of Egypt and Tunisia. As Mr Verhofstadt said, we need the support of the Commission to really move and change and have a new strategy and a new ambition in the long and the short term.
Well, we support people right now. All of these things require us to shift and make changes. We are on that journey. I am not complacent about it at all, but I am realistic about exactly where we are. You can challenge me - and you should as often as you like - to try and make this move faster, and I will do so. But do not accuse me of a lack of initiative, of not being ambitious for it, and of not saying this loud and clear in the Foreign Affairs Council, in the media and elsewhere, because that is not true. I am really ambitious for this. I am really determined that Europe can be so much more than it is, but it requires us to get on that journey and stay on it together. It is difficult for individual Member States with individual constituencies to necessarily always be able to look at this through the lens of what is best for Europe in the world, and not what is best for the domestic situation. I understand that too.
I agree with what Mr Daul said about neighbourhood terrorism and the Middle East peace process as being some of the key objectives that we have in terms of the work we do this year. It is why we have been so engaged, for example in Libya, on bringing together the regional organisations - the African Union, the Arab League, the UN and the OIC. This is really significant work in terms of thinking through how we are going to move forward in a process that it is currently extremely difficult. How do we get to the point where Gaddafi has to go? We have the dialogue where people can see the future, and that work goes on all the time. It is absolutely critical and it requires us to have a united front.
Mr Schulz said that there is a long way to go. I agree. We have much more that we need to do, and we need to make sure that the building of democracy is a big part of that journey, but we are on that journey as well in terms of what we can do. I like the three 'C's. I think we can become much more coherent. I think we can be better in cooperation and, of course, communautaire is the objective I know this Parliament has. So please keep the pressure on me, but do so also in terms of Member States.
Regarding the Marshall Plan, I think what General George Marshall did with the initial USD 13 billion that he got from Congress in 1948 is an extremely good model. It is a good model, too, because of the different things he did. He got loans, services, advisers and the breadth of things that could make a difference, so I think that it is a good model. It is not the plan we talk about for obvious reasons. People want something that is new and for them, but it is significant. I agree with you about the support and the issues of debt. That is why we are in discussion with countries with whom those countries have that relationship, and it is also why we are in discussion with the Commission.
I agree about the terrible violence in Syria. I am not in any way lacking in ambition for what we should do with Syria. What we have got is again a journey on sanctions. We started with the 13 people who were directly involved in the repression of the regime. There was a lot of discussion, Mr Cohn-Bendit, about whether President Assad should be on and there were lots of different views. I cannot just give you a list of Member States who said yes or no. There were strong views about how we do this, bearing in mind some of the situations. The decision was taken that for the first list, no, but we will look at it again this week. I assure you that my determination is to put the maximum political pressure that we can on Syria and to try and make sure - as I did when I spoke to Foreign Minister Moallem yesterday - that they understand the significance of what they are doing and that they take this closing window to actually change course and make a difference.
Mr Tannock, you talked about many things to do with the support of the 27, your desire to see us get the proper resources and being short-changed. I do not think we are short-changed. The institutions of Europe are all focused in the same direction. We have got to make sure that the ambitions that you have for what we can achieve can actually be realised. I have to find the resources for opening an office in Benghazi. Supporting better our delegations in Iraq, which some honourable Members discussed with me this morning, requires resources. We have to find them, both by being better and more efficient - I agree with that - but also by recognising what we have to do.
I have already talked about the flotilla, some of the issues concerning the Palestinian authority and the discussions that are going on - Mr Belder, you raised them too - between Fatah and Hamas. I made it clear that our position on Hamas has not changed, but I made it clear that we support ways in which President Abbas can bring unity with Palestinians with his technocratic government and with elections, which is going to be so important. We have not changed our position, and we are very clear that we are cautious in looking at this situation.
I also wanted to make some reference to what Mr Bisky said when he talked about the poorest in the world: 'support life with dignity' was his expression. I think what we do with the Millennium Development Goals and the work that we are doing in collaboration in bringing development together is going to be so important for that in the future.
Just quickly - because I do not want to take up too much time - I want to talk to Mr Albertini about his report and to quote from it. He talks about coherence and says 'Coherence requires, first and foremost, the political will of the EU Member States to overcome their differing outlooks'. Absolutely. We know that, if we are going to be successful in implementing Lisbon fully - and this is what the report says - we need that sustainable funding in the next framework as well. I agree with the report in so many ways, but especially on the need to be proactive in promoting our values and in using all of the policy instruments that we have. I am also keen to improve the dialogue that we have.
One of the greatest difficulties we have is time - how much time to spend - and I want to make sure that we are using the best possible time in discussions with you. Mr Gualtieri, you and I had a good discussion yesterday. I agree about the importance of moving forward, particularly on pooling and sharing which will be part of the discussion with the Defence Ministers next week. We have got to make sure that we use the resources of Europe more effectively. It is a very simple idea to pool and share, but it is very powerful. We have big military potential, largely untapped, so decisions to use military assets and to support each other in pooling and sharing are something that we need to take forward. We are also trying to improve the work of the European Defence Agency and to take up some of the challenges that we have clearly seen in the responses that we have had in recent weeks, especially in Libya.
Finally, I would like to thank Ms Muñiz De Urquiza for this report and for her support on the UN. I think in the work that I did at the UN last week I have demonstrated my personal commitment to the power of multilateral action. We have got to look at the EU in the UN system and in all of the other international organisations. We have got to be clearer in our voice and more prominent and more creative in what we do.
That just leaves me to thank the first round of speakers and to say that I look forward to some final remarks at the end.
Mr President, Baroness Ashton, in the discussion on European foreign policy and Europe's position in the world, we are agreed that there is a need for improvement because of a variety of different circumstances. However, we could follow the example of a similar area of policy which already functions extremely well, in other words, external trade policy. The European Union has sole responsibility for external trade policy. It is the only player and the only representative of the Member States. It is not constantly being denounced on the basis of national vanity. We may disagree in other areas, but here we are strong and united.
It is time for us to use our strength to ensure that the people living in our partner countries can benefit from the values that have helped us: human rights, social security, justice and freedom. This new dimension of European foreign policy is something that we should and, indeed, must follow up to make the world a freer, fairer and more social place in future.
(PL) Mr President, Mrs Ashton, permit me first to thank the rapporteur, Mr Gualtieri, for his hard work, and also to thank the other shadow rapporteurs with whom I had the pleasure of working. I would like to say that, as a newcomer to this role, I had expected sharp altercations, particularly since the report has a certain military aspect to it, but as it turned out, the work progressed very peacefully.
In Mrs Ashton's first speech, when she spoke about the conflicts which have broken out in North Africa, she said that we do not know where they will end and what that end will bring. Of course, we cannot say that the common security and defence policy will be a wonder drug for all the world's evils, but development of the CSDP would certainly mean we would know more about those conflicts and that we could perhaps prevent or resolve them. I am thinking, here, about the conflicts which have broken out in North Africa and the Middle East, and also about the frozen conflicts which are still smouldering in Nagorno-Karabakh, Transnistria and the occupied territories of Georgia.
It is to be welcomed that Mr Gualtieri's report covers many issues - it is a fairly lengthy report. For reasons of time, I will not mention many of them, but I would like to touch on two things. Firstly, the question of the operation of European Union missions. In the Subcommittee on Security and Defence, we spoke many times about how we must learn from mistakes or from certain shortcomings so that these missions function better in future. The question of the planning and management of European Union operations remains an open one. The ministers of the Weimar initiative have raised this in a letter to you, Mrs Ashton. We are hoping for specific action in this area.
Finally, I would like to mention EU-NATO relations. I welcome the fact that you maintain permanent contacts with the Secretary-General of NATO and the Secretary of State of the United States. We must continue these contacts, so as not to duplicate what we do - simply in order to save money. We know revolution is not possible, Mrs Ashton, but we do expect you to take action which will aid evolution.
(FR) Madam President, Baroness Ashton, you have faced many criticisms over the last few days, Baroness Ashton. Some are no more than cheap political moves and my group has condemned them. Others, however, cannot be dismissed out of hand and I would like to share my concerns with you.
It is true that we do not always have a clear grasp of the EU's external policy, particularly in terms of what it is aiming to achieve, in other words, its purpose. Your communiqués are adopted but are often low-key, from which we can deduce that there are probably differences of opinion within the Union, which is, in itself, a message, albeit a negative one. So, you set to work, you have your meetings, make your phone calls, you give it all you have got, there is no doubt about that, but the results of these efforts are, unfortunately, diluted in the media ruckus, and hence the Union's foreign policy appears extremely weak in the face of the thunderous speeches delivered by some European Heads of State.
Yet here you have an extraordinary political space opening up in front of you with the Arab revolutions, and the role of European diplomacy in that space needs to be made very clear, because beyond the specific characteristics of each country, it is true that everything is connected. For instance, the Fatah-Hamas reconciliation would have been inconceivable without the Arab revolution in Egypt and also without the recent bloody repression in Syria. Indeed, it is because Bashar al-Assad has crossed the red line that Hamas suddenly no longer feels at ease in Damascus and is considering moves to Qatar and Cairo, and that it wanted to hold last-minute negotiations when it had been negotiating for ages. These opportunities need to be seized!
So what is our current policy on Syria and the Middle East? As I have said, it is unsatisfactory. Furthermore, I share the anger of some of my fellow Members regarding the Syrian exception and now the exception for Bashar al-Assad, who has avoided sanctions. This needs to be explained to us better, Baroness Ashton.
One more thing. Unless an eleventh-hour candidacy is received from Kuwait or Nepal, at the instigation of the United States, we could well see Syria heading up the UN Human Rights Council on 20 May. Can you really see Syria chairing the UN Human Rights Council?
Baroness Ashton, sanctions are not enough. Have you campaigned against Syria chairing the UN Human Rights Council? Have you pushed for an international inquiry into the massacres? Even if you do not manage to persuade the Heads of State - and I agree with Mr Cohn-Bendit here - say so, do not leave us guessing! It is this ambiguity that weighs us down.
As for the Middle East, I am not exactly in agreement with you. You have cautiously welcomed the Fatah-Hamas reconciliation, but will you engage in dialogue with Hamas? Are we to repeat the mistakes of 2007? As we know, the situation is certainly very complicated. However, I think we need to grasp this opportunity. Hamas has supported the Arab peace initiative. Both parties have made incredible concessions to form this government. In the agreement governing the formation of this future government, which will take place in a month perhaps, there was acceptance of the concept of elections, of the Palestinian Authority, of the fact that Mahmoud Abbas could take part in negotiations, and of the concept of the 1967 borders, which are both an essential requirement and an implicit recognition of Israel. So do not tell me that you still stand where you stood two years ago. That would be unthinkable for us.
Baroness Ashton, the matter is urgent. Caution in politics is no replacement for boldness: they must go hand in hand. Parliament will always be behind you if you have the courage to provide a strong vision.
(DE) Madam President, Baroness Ashton, we are still a long way from a common foreign policy which is really worthy of the name. You are being criticised for this, but it sometimes seems to me that you have been made the scapegoat in a situation which is outside your control and which is caused by the fact that the Member States do not have the political will to agree on a common approach.
Let us take the example of Libya. First of all, Italy blocked the imposition of sanctions, then France recognised the transitional council in Benghazi without any consultation and, finally, Germany abstained during the vote on the resolution in the UN Security Council. There is nothing you can do to change this, but it gives Europe a negative image. In Syria, we should have imposed stronger sanctions, but here, we also needed unanimity. There are some Member States - Greece, Italy and Spain have been mentioned in the press and Germany may also be one of them - which are opposed to this. In this case, you must stand up here and say: 'We have only been able to put 13 on the list'.
The need for unanimity is paralysing us. It no longer works with 27 Member States. We must make the next quantum leap forward in our common foreign and security policy. I would like to make this quite clear to Mr Tannock and his Tory friends.
What can you do? Make public the fact that European cooperation has failed and identify who is responsible. Make use of the community instruments, in particular, to promote democracy.
I was surprised to hear you speaking here so openly about the European Endowment for Democracy. We are in the process of drawing up a report on the subject with Mrs De Keyser as the rapporteur and we are evaluating what the requirements are. I must make it quite clear that we do not want a second European Initiative for Democracy and Human Rights (EIDHR), which is bureaucratic, slow, over-complex and unpolitical. We need a solution that is unbureaucratic, fast, simple and political. If you can bring this about, you will have our full support.
(PL) Madam President, Mrs Ashton, one of the most moving moments of my life was in December 2007, when I was present at the symbolic opening of the border between Poland and Lithuania by President Kaczyński and President Adamkus, a ceremony held to mark the fact that Poland and Lithuania were joining the Schengen area. I would like to say that for us - people who grew up behind the Iron Curtain - freedom of travel and a Europe without borders are tangible examples of the success of European integration. I would like to make an appeal: under no circumstances should a return to borders in Europe become a political tool or an attempt at a populist response to what may perhaps even be real problems. The Schengen area is a great achievement and we should protect it.
Thank you, Mrs Ashton, for saying that our position on Hamas has not changed. The problem is, unfortunately, that the position of the Palestinians and of President Abbas on Hamas has changed. I would like to appeal to you, Mrs Ashton, to ensure that the huge amount of aid which is going to the Palestinian Authority is not used by Israel's enemies for attacks on what is, at present, the only democracy in the region. I would like to remind everyone that Israel is the only country in the Middle East in which the Arab population can and does make use of the right to elect its representatives to parliament.
Madam President, I should like to make this point to the Vice-President of the Commission/High Representative: Europe's foreign policy currently lacks leadership, boldness and Community method, and this at a time when the Union has more foreign policy instruments at its disposal than ever. You, as you often say yourself, are in listening mode: listening to national governments and waiting until they have pronounced themselves. Then you present the lowest common denominator, and often at times when events have already moved on
On Syria, for example, what are you convinced of? Should Assad be included or not? What is your opinion? We would like to hear that. Do you want to threaten sanctions or not? You ask us, you did that in your reply, to put pressure on governments, so tell us which ones. Open the debate.
Sure, Member States often lack the political will to act in a unified and decisive way, and they do not want to see you strong, but believe me, Baroness Ashton, they will not support you and will not save your life as High Representative. They are not a guarantee for you to stay in your job, I promise you. And also this does not change the fact that the Lisbon Treaty envisaged a stronger role for you. You are the rotating Presidency. You are Vice-President of the Commission. You can take initiatives. You should set the agenda. You should set out in front your opinions, your decisions, and then let Member States react.
If you do not take initiatives, at least do not kill those of others. For example, the review of the Göteborg Programme on Conflict Prevention: ten years ago, it was initiated by Anna Lindh. The Hungarian Presidency started a review and wanted you to take it over, but you stopped it. I do not understand why. I can only recommend you dare more, delegate more. Follow Margaret Mead, whom you cited. Be the agent of change that we need. I promise you: only this will save your position, and nothing else.
(EL) Madam President, Baroness Ashton, I think that you are right to feel wronged by the criticism levelled against you. How can you be to blame when you are bound by the decisions taken by the large states in the European Union. However, I have one more question: will those levelling criticism here against their governments do any different from what they are denouncing when they are in power in their countries? I also agree with what Mr Schulz said: that until recently, European states were selling arms to those whom we have now discovered to be dictators. However, policy means foresight, it means prompt diagnosis of problems; otherwise, we are simply conducting a post mortem.
European states are bombing their recent partners; at the same time, however, they are bombing and destroying the arms they themselves sold. Obviously, you cannot sell new weapons without destroying the old ones. For us, if the European Union is to progress, it needs to develop a policy based on principles of peace, detached from military means and interventions, and to promote the demilitarisation of international relations. The Union needs to liberate itself from nuclear weapons and to help denuclearise the planet. That will be a moment of glory for the European Union.
A word about a neighbouring country in the Middle East: Turkey. Dozens of journalists are in gaol in Turkey and it still has 40 000 troops occupying half of Cyprus and violating the rights of Turkish and Greek Cypriots. This is where I call on Baroness Ashton to see promptly in Cyprus what we saw too late in the Arabian Peninsula.
(IT) Madam President, Baroness Ashton, ladies and gentlemen, the attacks on Coptic churches in Egypt and the killing of Christians are signs that religious intolerance is worsening, betraying the spirit of unity shown in Tahrir Square, where Copts and Muslims demonstrated together against the regime.
Coexistence and social stability are essential for an orderly transition to democracy, but they are made impossible by this lack of tolerance. The authorities in Cairo must therefore make a greater commitment to protect minorities and to oppose Salafi extremism, which is a negation of the principles of modern democracy to which the Egyptian people aspire. Economic development, with the resumption of foreign investment and, above all, tourism, is unthinkable without tolerance, order and stability.
It is therefore in the interests of Egypt and the world that Europe should grant generous aid, but this aid must be conditional upon an effective policy to protect minorities, in line with the 'more for more' principle that you, Baroness Ashton, proposed together with Commissioner Füle.
(DE) Madam President, Baroness Ashton, current events in Syria are once again making us aware of the dilemma that the European Union finds itself in with regard to the Middle East and what is happening in North Africa. For many years, we have given our support to despotic regimes and dictatorships in the Arab world. Now, when President Assad begins taking brutal measures against his own people, we are, of course, dutifully condemning his actions and imposing half-hearted sanctions. This is not what is meant by credibility, in my opinion. For the Arab world, democracy and human rights have obviously never been much more than empty words. It is clear that attempts are being made to conceal the fact that Brussels or, in other words, the European Union, has primarily been acting in the geopolitical interests of the Americans in this region.
In particular, the helplessness of the European Union in the face of all the developments in the area of the southern Mediterranean gives cause for concern. We welcomed the coming of democracy when the revolts and uprisings began. What is happening now in Tunisia? At best, the situation can be described as chaotic, with the transitional government about to be overthrown again. Egypt has what seems to be a permanent or temporary military dictatorship which is persecuting the Coptic Christians. In Libya, there is a civil war in which the divided Europeans are intervening half-heartedly with half of their resources.
However, the Americans may find that Syria is a hard nut to crack. President Assad does not even need to worry that the army will turn against him under external pressure. There is also no protective power which could bring him down. Nevertheless, regime change in Damascus would definitely have far-reaching consequences for the entire region. The first Syrian refugees who are arriving in Turkey may be the vanguard of a major influx of people fleeing the conflict.
As a result of the current situation in Syria and Libya, we in Europe and in Brussels urgently need to develop an autonomous policy which is not dependent on or influenced by Washington. Unlike the USA, Europe is directly affected by events in the region because of its geographical proximity. However, we must not allow ourselves to be dragged further into the Libyan civil war or we risk becoming a target for terrorism and extremism.
Madam President, with regard to the report on the EU as a global actor, developments on the international scene show there is an urgent need for the EU to act more swiftly. This means being ready to face global challenges. The Lisbon Treaty has created the framework and necessary instruments for such action.
We should start by addressing global governance gaps. Examples such as the Copenhagen climate change summit, the United Nations General Assembly resolution on enhancement of participation rights - congratulations to Baroness Ashton - or EU participation in the International Monetary Fund show the necessity not only of addressing these issues, but also of finding a common strategy.
The report shows where the effort should be intensified. One of the most important fields is strengthening our role and coordination in the United Nations system. The same applies to the international financial institutions and multilateral security organisations. All this will not happen automatically. It will take time and consistent and coordinated actions on our side. What we urgently need is a long-term strategy clearly defining the steps and actions we need to take in order to consolidate our place on the global scene. I hope that such a strategy will be proposed soon by Baroness Ashton and that we will have an opportunity to discuss it here in Parliament.
I have one further remark, which has more to do with the Albertini report. This Sunday, there were local elections in Albania. I was the head of the EP ad hoc delegation which participated in observing the elections, and I have a message to share with you. The citizens of Albania - I am not speaking about the politicians but about the ordinary people - look at us - the EU - with trust and hope. They hope we will help them to find a solution to the very difficult political situation into which politicians have led their country. Compared to our global ambitions, what is needed here is a small step. How good can we be in our home field? However, it is a test that we have to pass successfully and with dignity.
(DE) Madam President, Baroness Ashton, ladies and gentlemen, as shadow rapporteur, I would first of all like to offer my sincere thanks to the rapporteur, Mr Albertini, for his very positive cooperation on this report.
In this report and, of course, in this debate as well, we have rightly focused primarily on southern areas and on the Middle East. I do not want to repeat what Mr Schulz, Mrs De Keyser and others have said. I would just like to refer briefly to the situation in Palestine and Israel.
I believe that the reconciliation between Hamas and Fatah and their readiness to found a state represent a major opportunity, because founding a state involves commitment and responsibility. We must definitely make that clear. We need the recognition of Israel, we need peace in the region and we need a renunciation of the use of violence.
(Applause)
That is extremely important. However, Israel must also recognise an independent Palestinian state in just the same way as Hamas must recognise the state of Israel. Only when we have this two-state solution can we also bring about peace in the Middle East.
I want to look not only southwards but also eastwards, because, on the one hand, I headed a parliamentary delegation to Turkmenistan and, on the other, yesterday I was appointed as Parliament's rapporteur for Russia. Despite the understandable focus on the problems in the south, we must not forget how important our eastern neighbours are. Turkey also plays a major role in this respect. We should not simply regard Turkey from the perspective of an accession candidate. Turkey must also be our partner, in particular, with regard to the situation in the Mediterranean. However, it is also important for us to strengthen our contacts with Turkey when it comes to the Black Sea region and to include Turkey in our common European foreign and security policy. This does not necessarily have anything to do with the question of accession.
Secondly, partnership with Russia is a very important factor. We want to establish a partnership with Russia, but we need to negotiate from a position of strength and self-confidence. This is something which we are sometimes lacking in. While Russia has too much, we have too little. Only when we are on an equal footing will we be able to reach an agreement. Although I am very much in favour of this partnership, which must be a strategic partnership, I am very surprised by the pressure that Russia is now exerting, in particular, in Ukraine. Previously, we would have described the members of the governments of Russia and of Ukraine as friends, but the way in which Russia is now behaving towards Ukraine is far from fair. The same goes for its behaviour towards some energy suppliers and we have also seen this in Turkmenistan. Therefore, we must make it clear to Russia that we want a partnership based on equality and on common interests. Our objective must definitely be to establish a genuine and active partnership.
On the subject of Central Asia, Baroness Ashton, we want to become involved, but we have no representations there. I know that there are financial problems, but we urgently need diplomatic representations in the area. We want to buy energy from these countries. We want them to move towards democracy and to respect human rights. However, we are not really becoming sufficiently involved. Mr Morel is an excellent man and he is doing a very good job, but it is not enough. We need to establish more representations in these countries in Central Asia which are our neighbours. Either these countries will look only to China or to Russia, or they will at least have a chance to look towards Europe. I believe that this is important.
Finally, I would like to make it quite clear once again that we want to give you our full support. What you have said today is absolutely right. We in Parliament would perhaps like you to say it a little louder and more directly, even though that is not always your style, because then we would be able to give you even more support than we otherwise do.
Madam President, I should like to say this to Cathy Ashton: you spoke lucidly of the problems of getting agreement amongst 27 Foreign Ministers. But the Treaty of Lisbon allows you not to do so: you can form coalitions of the willing and build up a systematic form of reinforced cooperation.
I think that if unanimity can only agree upon a list of 13 Syrians to sanction, then it is the imperative of unanimity which ought to be scrapped. My advice is to find the avant-garde, to forge a core group of politically willing states and work with them to forge a common policy.
Madam President, Baroness Ashton will not be surprised if I express disappointment, not in the performance of the European common security and defence policy (CSDP), but in the fact that she still insists on flogging this particular unnecessary and very expensive dead horse.
She may claim that the European Union has been engaged in some 25 missions with a CSDP label. Well, it is all about the label: few of these missions stand up to scrutiny. They are either missions better performed by NATO, straightforward civilian missions, or they are passive missions involving military personnel. They have usually come about because the European Union has begged somebody to invite it to do something. Currently, there are military operations being conducted by NATO in Libya. Having failed to get a mandate to enforce the maritime embargo, the EU has been desperately trying to get the UN to invite it to carry out a humanitarian assistance programme.
The fact is that neither NATO nor the UN wants the EU pretending to get involved militarily. Of course there is a great need for humanitarian assistance and the EU could play a useful role, but not in a way that merely seeks to promote a misplaced military ambition. The trouble is that the very existence of the CSDP and all its duplicative structures is divisive and encourages allies to think twice about robust commitment to NATO operations.
(The speaker agreed to take a blue card question under Rule 149(8))
Madam President, would my colleague agree with me that, with regard to the UN, if there was a single seat for the European Union on the UN Security Council - which is much mooted at the moment - that would constitute a significant transfer of sovereignty from the UK, and indeed France, to the European Union? Surely the current UK Government, of which he is a supporter, would definitely not support such a transfer of sovereignty?
Madam President, I would like to thank the honourable Member for that question.
Of course, this is another of the baleful consequences of the Lisbon Treaty. I find totally unacceptable the idea that the United Kingdom and France should indeed give over their United Nations Security Council seat in order to enable the EU to sit at the Security Council table. I do not see that either Member State would be willing to do that. Unfortunately the Lisbon Treaty encourages that, which is, as I say, one of the reasons why we so object to it.
Madam President, I should like to say this to the Vice-President/High Representative: I appreciate very much what you said in your first speech on your policy and what you have been doing with North Africa - Egypt, Tunisia, Libya - and especially the focus you put on the young people and women there, and your approach to deep democracy that has to be rooted. I think that is essential, and all of us here in this House share that view with you, so I hope this will be successful.
On the other hand, I agree with many of my colleagues that Assad should have been included in the sanctions. As my colleague, Danny Cohn-Bendit, asked you, who is the one - or who are the ones - who blocked it in the Council? Is it Mr Westerwelle or who? Tell us, and you will find support from us if you are transparent and open with us. I think that will get support for you. Explore your mandate. You will have more support here from us if you tell us more about what is going on in the Council. Go ahead and tell us.
I think that is true for coherence as well, as you and so many others here have said. In the Albertini report that we will be voting on this week, we also call for the national policies to be supportive of the EU positions and of you, and I call on my colleagues here in the European Parliament, those of you who are from government parties in your own countries: tell your foreign ministers and your prime ministers to support the common European policy and not just look into your own domestic interests, including in foreign policy, otherwise we will never get a common European foreign policy for which we need you, Baroness Ashton, to lead, to be ambitious and to be bold in your commitments.
61 years after the Schuman Declaration, which we celebrated two days ago, we need more Europe than ever. What we want is very concrete: conflict prevention and civilian crisis management, Lady Ashton. We demand that in the External Action Service, we have independent impact assessments as a standard procedure for the qualitative evaluation of the security, human rights, gender, social and economic effects of each CSDP mission and we need more civilian personnel in these missions as well.
(The speaker agreed to take a blue card question under Rule 149(8))
Madam President, for a start, I pay tribute to my colleague who has just spoken for her tireless work on human rights. She talks about a common EU policy on foreign affairs, etc. But does she share my dismay at the hypocrisy of the European Union? As she and I both know, the EU is opposed to the death penalty, and yet the joint statement by President Barroso and President von Rompuy on the death of Bin Laden says that it 'shows that such crimes do not remain unpunished'. Does that imply acceptance that the death penalty is a punishment?
Madam President, with regard to my colleague's remark, the death of Osama Bin Laden was not a death penalty. What took place was a killing, and I personally would have preferred it if the United States had apprehended him and taken him to court.
However, that is not meant to be a criticism of her.
What she is saying that Mr Barroso stated was not hypocrisy. It was a statement that was made. I might be critical of it and, as I said, I would have been more in favour of having Osama Bin Laden tried in an international criminal court, for example, but that has not happened. However, I do not attach any hypocrisy to this because we need a common European position. On the death penalty, I think things are clear in this continent at least - although not in other parts of the world, unfortunately.
(FR) Madam President, Baroness Ashton, ladies and gentlemen, I believe that the words that you used during your first speech about your desire for there to be a Palestinian State, after inter-Palestinian reconciliation, are very important.
This Palestinian agreement is a key political event, and contrary to what has just been said here, Hamas has, for the first time, agreed to the PLO and the Palestinian Authority acting as its negotiating partners. It accepts the 1967 borders and the Quartet's conditions, including the rejection of violence. A transitional government in charge of preparing for elections is due to be put in place. Therefore, conditions are ripe for the United Nations to recognise the Palestinian State within the 1967 borders, with East Jerusalem as the capital, next September.
Leaving aside what you said earlier, Baroness Ashton, what further steps will the European Union take to recognise the Palestinian State and champion this idea before the United Nations?
Also, can you tell us what initiatives you and the EU intend to take to ensure that the Israeli Government hands over the tax revenues owed to the Palestinian Authority?
(The speaker agreed to take a blue card question under Rule 149(8))
(DE) Madam President, Mr Le Hyaric, I see things in exactly the same way as you do. The unity between Hamas and Fatah really is an historical step forward. It may now perhaps be possible to make progress in the process of reconciliation between the Palestinians and the Israelis. Baroness Ashton has made it very clear that the second flotilla will be a completely unnecessary provocation which could harm this process. Would you and your group now distance yourself from your support for this flotilla in the same way as happened yesterday here in Parliament with the substantial involvement of the Confederal Group of the European United Left - Nordic Green Left?
(FR) Madam President, no, that flotilla is European civil societies acting to lift a completely pointless blockade. If the public authorities, States and ourselves had upheld international law, we would not be here and the Palestinians would not be living in the prison that is Gaza as they have for far too long now.
(EL) Madam President, my congratulations to Mr Albertini on his report and for referring to the principles and priorities of the CFSP, the defence and security policy. Of course, the world is changing; the European Union is being called upon to face huge challenges and it needs to take serious action in order to do so. Threats from ongoing poverty, the social exclusion of large swathes of the population, spiralling unemployment, geopolitical changes in the Arab world, take particular note of that, natural disasters and immigration are the basic problems at present and presage tensions for the future.
In particular, the question of immigration, which has become a sore point recently between Italy and France, has called the Schengen Agreement into question. In my opinion, we cannot ignore the immigration problem, but we must handle it cautiously and decisively. Yes to solidarity, but yes also to the maintenance of social structures. Any debate on the Schengen Agreement must, in my opinion, be accompanied by amendments to Dublin II.
Madam President, I have words of sympathy and support for Baroness Ashton: I was watching a BBC programme recently on which you were being interviewed by Jeremy Paxman, who asked you some very pertinent questions and you felt very uncomfortable. He asked you from whom you actually take your orders and which of the 27 nations you can actually speak about - and I think those questions have resonated in the Chamber today.
There is not one common policy, is there? We saw this with the UN resolution on the no-fly zone in Libya, when Germany voted against it. How can we have a common policy when one of the major EU countries actually votes in opposition to two other major EU countries? You have an impossible task.
My words of support - and I was relieved to read in the Sunday papers that you denied you would be quitting your post - are these: as someone who is very critical of a common EU policy and of the EU taking sovereignty from my country, I wish you to stay in post for as long as possible because, while you are there, I do not think we are going to have much problem with loss of sovereignty. After all, when you were the leader of the UK House of Lords, and you pushed through the Lisbon Treaty, which created your GBP 313 000-a-year job, you actually said, over and over again, that this was just a tidying-up exercise and not a significant transfer of sovereignty. You said that repeatedly to the House of Lords. So there is no point asking you questions, because can we get an honest answer?
(ES) Madam President, Baroness Ashton, ladies and gentlemen, the central factor in this overly broad debate should be the situation in North Africa and the Near East.
We must approach this debate without extolling virtues - Baroness Ashton has rightly highlighted some positive elements; I would emphasise the good or, rather, the better provision of information between Parliament and the European External Action Service - yet also without concealing defects, and a voice as sensible as that of Giorgio Napolitano, our former fellow Member and President of the Italian Republic, has reminded us of this recently.
Among the negative aspects, and despite the efforts of Baroness Ashton, is the different yardsticks against which the cases of Libya and Syria are measured in the United Nations Security Council and also in the Council of Ministers of the European Union. Also among the negative aspects, Baroness Ashton, is the situation of Camp Ashraf: you are aware of the positive, constructive and moderating role that my group is playing in the development of foreign policy, and believe me when I say that the importance and sensitivity of the Iranian dossier has not escaped me.
However, in spite of the warnings about the humanitarian aspect made to your services, to your collaborators, to your cabinet and to your Director-General, and despite the fact that I submitted a draft statement to you myself, you did not speak out until there had been 32 deaths and more than 300 wounded. You can draw your own conclusions.
You yourself said this morning that we have to act and we have to be coherent, particularly in relation to the defence of human rights; especially by taking risks, Baroness Ashton, when there are lives in danger.
My question to you is this: with regard to the Cuban dissident, Juan Wilfredo Soto García, who was arrested, beaten and finally killed, are you willing to call for an investigation to shed light on these tragic events? If this investigation shows that there is a cause-and-effect relationship between the beating received and his death, are you willing to condemn them?
(BG) Madam President, Lady Ashton, I listened very attentively and with great satisfaction to your speech and I did not hear a single word with which I am not in agreement. Nevertheless, you will encounter, both in this Chamber and among the European Union's citizens, harsh criticism of our ability to demonstrate a single approach and joint actions.
The Treaty of Lisbon created important conditions enabling the European Union to speak with one voice on the international stage. This voice, through you, speaks clearly. However, success can only be achieved if the other voices remain silent or are at least quieter. On the contrary, what we see is uproar. So far, we have a cacophony to offer the world, in which it is often difficult for us to hear the important message which the European Union wants to convey.
I think, Lady Ashton, that our institution - the European Parliament - is your natural ally in the battle involved in implementing the Treaty of Lisbon. Use us as much as you can because we are writing today the next report for the common foreign and security policy and because the exceptional dynamic activity going on in 2011 gives us a chance to put our own house in order.
I fully endorse the assessment that our support for the countries in North Africa, particularly for Tunisia and Egypt, must be provided in two stages. One long-term stage has already been largely outlined. However, Egypt and Tunisia need support now, this very year, and on a scale way beyond what is being discussed at the moment.
There are two aspects to the Arab revolutions. One was the lack of freedom and democracy, while the other was lack of social prospects and a sense of hopelessness. The revolutions will only be able to succeed if these two problems are resolved in tandem.
At a conference in Tunisia, organised by the Party of European Socialists, attended by representatives of parties and movements from the whole region, we asked the European Union for an emergency programme which will support the democratic processes now, immediately. The Group of the Progressive Alliance of Socialists and Democrats in the European Parliament is also significantly increasing its commitment to the region. I am mentioning this to emphasise how important it is for us to make a commitment at every level.
Finally, I want to say that the Euronest Parliamentary Assembly was created last week. This is a clear signal that our Eastern partners want stronger political dialogue with the European Union. Let us not forget them.
Madam President, words are tools, words are instruments and words can be weapons in foreign policy. Therefore, they should be used sparingly and prudently, but there are occasions when they must be used decisively.
I would like to say to the High Representative that I sorely missed her voice during the very first few days of the horrors perpetrated by the Syrian authorities. I believe that the courageous citizens who were - and still are - demonstrating in Syria at great personal risk have missed your voice even more. There are rare occasions when one needs to speak up immediately. This was one of them.
Let me now turn to the Middle East. I believe that withholding of taxes collected in Palestine by the Israeli Government is an ill-inspired action, and what is more, it is inconsistent first to demand that the authorities of the West Bank and Gaza should find an arrangement - an agreement - and when the agreement comes, to take this decision then. Moreover, this decision is extremely cynical as it is very likely that the European Union will have to make up for the financial shortfall in any case.
So I support all my colleagues who have called - and I call myself - for a new impetus to a peaceful solution of the Israel-Palestinian conflict, which, of course, must be based on the two-state solution.
(PL) Madam President, despite the entry into force of the Treaty of Lisbon, which governs the common foreign and security policy, little has changed. Existing diplomatic offices have been given new names, but the Union has not strengthened its position as an actor on the global stage.
One might wonder if it is possible to operate a common policy for the 27 Member States of the Union at all. Conclusions like this flow directly from the Albertini report, which notes a lack of will on the part of Member States to conduct a common policy and the statements of some representatives of those Member States which have created the impression of disunity. Similar conclusions are found in the Gualtieri report, which draws attention to the widespread overlapping of defence programmes and the consequent wasting of limited economic resources. NATO, therefore, continues to be the only effective force, and the Left-wing voices in Parliament, expressed in writing in a minority opinion and demanding, among other things, the dissolution of NATO, are dangerous and frankly anarchistic.
(DE) Madam President, Baroness Ashton, the excellent report by Mr Gualtieri concerning the common security and defence policy includes an important stocktake of the situation. I would like to highlight four priorities for the security and defence policy which we should follow up over the course of the next year.
The first is that we must carry out a realistic assessment of the joint missions and, in particular, an external evaluation. We must also incorporate them into our regional policy concepts. This applies, in particular, to the Horn of Africa.
Secondly, we need to make progress in pooling and sharing military capacity. We must ensure that the separate route which the French and British are following is brought back into a common European solution. The European Defence Agency has ideas on this subject. You should put these ideas on the table and ensure that there is a public debate, so that we can make progress.
Thirdly, we need a public discussion about a new European security strategy. The paper produced by Mr Solana in 2003 was a positive contribution at the time. However, the world has moved on and we need a public debate.
Fourthly, we urgently need to come to an agreement with the parliaments of the Member States about joint parliamentary supervision of the common security and defence policy.
If we, by which I mean you, Baroness Ashton, and this Parliament, can succeed in making progress with the common security and defence policy in these four areas, in a year's time, we will be very happy with what we have achieved.
(FI) Madam President, I would also like to greet Baroness Ashton, High Representative of the Union for Foreign Affairs and Security Policy, who honours us today with her presence. This is my first speech, and I would therefore like to greet all my fellow Members in the European Parliament.
I wish to comment briefly on the creation of the EU's common foreign policy. Having a common, stronger voice in our foreign policy is certainly a good thing, but it cannot diminish the importance of the foreign policy of the Member States themselves, or its flexibility or independence. We have to ask: who does the EU represent if it is not the Member States? Again, we have to ask: who do the representatives of the Member States represent, if the EU represents them?
It must be a basic principle that structures are not created twice over and that the Union's structures do not swell needlessly. That is so, especially because it is very questionable as to whether the citizens of the EU in general also desire integration in the area of foreign policy.
(HU) Madam President, the Treaty of Lisbon, with its excessively complicated changes, renders setting up institutions and defining duties difficult. Even the existing institutions are unable to perform their proper functions due to the many changes. Thus, chaos rules everywhere, and everyone is confused.
The question arises: what sense is there in creating and vesting with power the European External Action Service, which still has not commenced operations? Defence and security is an area everywhere in the world which requires rapid reaction and action. While the composition, locations and positions are being debated, the European Union is passing up the opportunity of being able to function meaningfully in this area. Once it has been established, it should work and be effective. For precisely this reason, we must do all we can in order to launch the service as soon as possible.
Regrettably, in the area of external relations, the country currently holding the Presidency cannot shape a programme for foreign affairs, common defence or security, and thus, my fellow Members, you have no other choice than to support Mrs Ashton's work, which is starting with great difficulty.
(DE) Madam President, Baroness Ashton, ladies and gentlemen, you have our support for the ongoing development of the European External Action Service (EEAS) and for ensuring that it functions effectively, Baroness Ashton. This applies, in particular, to the process of establishing the representations, where considerable improvement is needed as a result of the funds and the limited time available.
In addition, it is a major problem that every European foreign minister currently feels the need to run once round Tahrir Square carrying his or her national flag. However, despite this behaviour, we must ensure that our common strategy is made clear. It is our job and also your job to achieve this. We must make use of the positions, in actual fact, there are three of them, which have been brought together in the Treaty of Lisbon and which you represent, not to find and then to implement the lowest common denominator among the Member States, but instead to take over political leadership, so that the common position is given a greater role and is so convincing that we can carry the other countries along with us. This is extremely important if we really want to make progress in this area.
Earlier, you agreed with Mr Gualtieri about pooling and sharing. I would like to thank him, Mrs Muñiz De Urquiza and Mr Albertini. However, we need a three-pronged approach involving leading, pooling and sharing. Those are the three things that we should have. There are many individual points which we could raise here and which require tasks to be shared. What progress is being made in Ukraine? Will war break out between Azerbaijan and Armenia at the end of the summer? There are signs that this will be the case. Of course, there are also the major questions relating to the Arab world, which many of my fellow Members have referred to. How should we react to events such as the flotilla, which, in my opinion, is a provocative act? How should we deal with President Assad? How can we ensure that the People's Mujahedin in Iran does not receive any support, because I am opposed to supporting it, but, at the same time, guarantee that Camp Ashraf is not attacked again and its occupants killed? We need to take a sensible approach in order to identify a common position.
We will help you to establish the European External Action Service (EEAS). However, we also expect the type of leadership which will allow for policy making at a higher level and which will convince the Member States, despite the complex requirement for unanimity. This will only be possible with convincing leadership. We will continue to wait for the results that follow from the development of the EEAS.
Madam President, can I start by congratulating the Vice-President/High Representative on her personal success in negotiating the compromise in the United Nations on EU speaking rights, where others had failed. Whatever people in this Chamber, or anyone else in the European Union, think about our common foreign and security policy, this is the most outstanding objective endorsement of the ambition that you and we have for the Lisbon Treaty, a foreign policy that has real trust and respect from our foreign partners.
As Socialist coordinator on human rights, I also want to congratulate the High Representative on her strategic review of human rights and on the commitment in her letter to foreign ministers to integrate human rights with trade development and other EU policies and to achieve 'specific deliverables'. In this Parliament, we called on her to create a human rights and democracy directorate and to consistently meet human rights defenders in all of her visits, and we thank her for doing so. When she says that ending the death penalty is her personal priority, this Parliament must also give her our strong support.
Our group supports Ms Muñiz De Urquiza in calling for greater visibility for the EU in the Human Rights Council. We back Mr Albertini in saying that the EU must act, as well as speak, in the face of human rights violations. We emphasise Mr Gualtieri's conclusion that respect for human rights can never be compromised. On behalf of my group, I also want to record our support on the issue of returning tax revenues to the Palestinians.
This is our annual debate on foreign policy, and in the next year, we hope to see clear outcomes to the human rights review and significant steps to developing a human rights culture in everything that the European External Action Service does.
(FI) Madam President, the events in North Africa have once again shown that the EU's common foreign policy is behind the times and ineffective. The EU's calls for a respect for human rights and democracy mainly look like a delusional Don Quixote in rusty armour battling with windmills, when compared to the lucrative arms trade engaged in by the Member States of the EU.
Seven of the world's ten biggest sellers of weapons are EU countries, EU Member States, and weapons have been sold to Libya, Egypt, Tunisia, Bahrain and Yemen. Baroness Ashton, might it be time to make a ban on the export of weapons a priority for EU foreign policy?
The coordination of 27 different foreign and security policies is not the easiest of tasks, and you cannot blame the captain alone for the shipwreck. Member States have a right to their own foreign policy. We could, however, expect one or two things from the skipper, namely, initiative and ideas, and we are still waiting.
Madam President, following the appalling massacre in Camp Ashraf on 8 April, the situation there remains critical. Another bloody attack could take place at any moment. I have just returned from Baghdad, where I led a small delegation of MEPs in high-level talks with the President of Iraq and senior government ministers.
I have now brokered a solution to the Ashraf crisis, which you have seen, Baroness Ashton. It requires the involvement of the UN, the US and the EU and needs your active encouragement to achieve the resettlement of the 3 400 refugees from Ashraf to the US, Canada, Australia, Norway, Switzerland and the EU Member States, or wherever they have family or other connections. This is the only option that can avoid another humanitarian catastrophe, and it has been agreed by the people of Ashraf themselves.
The European Parliament relies on you to seize this opportunity to save innocent lives and avoid further violence and bloodshed.
Madam President, Europe Day this week was supposed to be a celebration of European national identity. It is not. It marks the ongoing replacement of European nation states with an EU supranational government, meaning above nation states. This is in contrast to intergovernmental, where nation states freely cooperate, but do not cede powers to a higher central authority.
The Libyan no-fly zone illustrates the difference. The intergovernmental United Nations agreed a no-fly zone pioneered by nation states such as Britain, France and the United States, whilst nation states such as Germany and Russia abstained for their own valid reasons. The intergovernmental NATO is now conducting that operation through voluntary participation.
In contrast, the supranational EU vigorously opposed David Cameron's proposal for a no-fly zone. It is ironic that the Red Baroness herself, Cathy Ashton, stood against this no-fly proposal, her aide reportedly calling it 'headline grabbing desperation'. The lesson of this is that principal nations act intergovernmentally while supranational bodies merely fiddle as Libya burns.
(IT) Madam President, High Representative, ladies and gentlemen, your job, Baroness Ashton, is a very difficult one and you carry a heavy burden on your shoulders. I hope you will take my questions not as provocation but as an aid to reflection. Baroness Ashton, at the end of our joint debate, we shall vote on the report on the European Union's role in multilateral organisations.
Two years ago, at the hearing that preceded your taking office, I asked you what your position was on the European Union having a single seat in the United Nations. You replied on that occasion that you had not had time to think about it. The Muñiz de Urquiza report contains the Millán Mon amendment defining Parliament's position on the issue. What is yours today? Have you had time to think about it over the last two years?
Baroness Ashton, 17 May is Europe-Iraq Day in Baghdad. The EU presence in Iraq consists of two officials and one ambassador. These three people operate in the British compound. You would rightly like to find the resources to resolve the situation. To help you, I would point out that there are seven EU officials in the Bahamas. What happens that is so infinitely more decisive for the fate of the European Union in the Bahamas compared with Baghdad? Would it not be better to have 17 officials in Baghdad, since we are close to signing the first EU-Iraq agreement in post-Saddam history? Might they perhaps even resolve the Camp Ashraf drama in situ, since I am sure that your personal intervention could easily lead to a positive solution to it?
Baroness Ashton, you have already intervened on the subject of the Egyptian Copts; however, not only has the persecution continued, but today, it is a worrying element in the so-called 'Arab Spring'. The communications from the European External Action Service still talk of it as being a conflict between extremists. However, only Christians are dying and only churches are burning in Egypt. What is preventing us from acknowledging the truth, calling it by its name and extricating the Copts from their awkward position as hostages to a fundamentalist political project?
(IT) Madam President, ladies and gentlemen, the turbulent events laden with uncertainties and hopes that are changing the political geography of the southern shores of the Mediterranean are increasingly posing a challenge to Europe and its external policy. In view of what is happening, it should be increasingly important for the European Union to be able to rely on a sound, consistent external policy capable of dealing with a difficult present and planning for a problematic future, in which international relations will be altered and the world will be profoundly changed.
In view of the strategic repositioning of countries such as the United States, China and Russia, and growing shortages of raw materials and energy resources, Europe should develop a crucial, decisive role, but it is quite clearly showing itself to be unprepared for such challenges.
For some time now, it has been moving too slowly towards coordination of the external and domestic policies of its Member States. There has been no substantial progress. Evidence of this is, on the one hand, the lacklustre action deriving from its external policy and, on the other, the obstinacy of certain countries that are nostalgic for a colonial period that can no longer return and insist on believing that they protect their interests better by doing things alone and not delegating anything to European authority. We need to turn over a new leaf. Baroness Ashton, you have an important role; please fulfil it to the utmost, in the knowledge that the time available is quickly running out.
(SL) Mr President, Baroness Ashton, you embody the political ambitions of the European Union through the common foreign and security policy.
I would ask that you pay a visit to Iraq, in person, as soon as possible. You need to be seen in Baghdad, and indeed in Kurdistan.
The Americans will be leaving the place by the end of the year and there will be a great void after they have gone. However, the European Union does not have a presence in Iraq or, to be precise, our diplomats there are so few that they are invisible or unable to make themselves visible.
What they want in Iraq is our and your personal presence, they want political cooperation, and they want economic cooperation.
I welcome your statement today on Bosnia and Herzegovina - that was a fine statement, but you have failed to appoint a head for the delegation in Sarajevo.
By failing to appoint a head for the delegation in Sarajevo, you are playing into the hands of many who are destabilising Bosnia and Herzegovina both internally and externally. Appointing a head would put a stop to that.
(PL) Mr President, Europe is today facing two problems. The first is the need for a new vision of the Neighbourhood Policy. I was in Tunisia recently, and I saw how much is being expected of the European Union. We are in permanent contact with Ukraine, and I know that there, too, they are hoping for more - more opportunities for the development of social cooperation and more contacts, and they are hoping that we do not retreat into our European selfishness.
I know it is difficult for you to carry out your work, Mrs Ashton, because you are on your own and it was not you who decided this - this is how the EEAS was set up - but the impression is being given that in the autumn, we thought Belarus was the most important issue, while today - a little like children who have become interested in something else - we are looking at North Africa. What is needed is a new vision of the Neighbourhood Policy, and that, today, is in your hands. In recent months, you have shown you are a strong person and that you are up to this task. Perhaps Europe should not, today, as in the days of ancient Rome, be defending itself along a Limes line, along the Rhine or some other place, but should be proposing a bold political vision, not just one concerning the problem of immigration, but a political vision. One might say that the fate of Europe, today, at this historic moment, is in your hands, Mrs Ashton, and we are very much counting on this.
Mr President, atrocities are happening in Camp Ashraf - atrocities that we obviously condemn and about which we are profoundly concerned - but I would like to ask Lady Ashton what instruments we are using apart from words? Are we considering trade measures, aid measures, and other concrete and real measures, rather than persuasion, which is fruitless?
Regarding Neighbourhood Policy towards the countries on the doorstep of the Union, I think this is the most important part of your portfolio, Lady Ashton. It is the core of foreign policy, because if we fail there, we fail in overall foreign policy.
The naked truth is that we are in retreat and in defensive mode in the southern neighbourhood and the eastern neighbourhood. We have been taken by surprise. Lady Ashton says there are storms in the neighbourhood. That is the word she used. Where is our meteorological road map? Time is a key factor in this policy and a scarce resource. In our Neighbourhood Policy, we are always lagging behind events. Even Lady Ashton's and Commissioner Füle's review of the European Neighbourhood Policy is delayed for the third time - and delayed in her office.
Our sin is inaction. Foreign policy is about acts that change the course of events, not about words, series of meetings, fruitless persuasion and floods of statements. We should be using real and hard instruments to change things in Libya, Syria, Camp Ashraf and Belarus. Following Member States and waiting for permission from Foreign Ministers to go ahead has become Lady Ashton's doctrine and she treats it as virtue. It is the wrong approach. It condemns our foreign policy to the lowest common denominator and to always being late. We want a High Representative to lead, not to follow.
Our debate has two weaknesses. First, we very often content ourselves with condemnation and making ineffective visa bans, which are ridiculously weak instruments. We also call for more money, to clear our conscience, but there is a lot of Arab money which is not invested in Arab democracy and Arab prosperity.
(CS) Mr President, Baroness Ashton, ladies and gentlemen, developments in North Africa and the Middle East are extremely important to security and stability in Europe. The Arab and Muslim nations here are going through a process of political democratic emancipation which might be termed the 'Prague Arab Spring'. Young people from Tunisia to Egypt, Yemen, Syria and Bahrain are demanding more freedom, more democracy and more human rights.
It is not only in the political and security interests of the EU but, above all, also our moral duty to provide broad assistance to our Arab friends in their struggle for emancipation, because the values they are fighting for are also our values, and the successful fulfilment and application of these values is also a fundamental precondition for lasting peace, stability, development and prosperity. Broad assistance should not mean interference, however, because the development of civil society, democracy and the rule of law must, in my opinion, remain in Arab and Muslim hands. Only in this way can these nations and societies become long-term parts of the global ...
(The President cut off the speaker)
(NL) Mr President, Baroness Ashton, ladies and gentlemen, allow me to begin by congratulating the High Representative on the success she enjoyed in New York. Strengthening Europe's role at the United Nations is a good thing. It does lead me to a number of questions, however.
What is our and your message to the General Assembly? How can you get a single common position from the Member States without falling back on the lowest common denominator? What specific action - Mr Daul asked the same thing - will we subsequently undertake in order to realise our message?
Mr President, we are all facing mammoth challenges to which we need to find an answer. These challenges are not only to be found in Bahrain, Yemen, Iran and Armenia. They are also to be found in our immediate neighbourhood: Belarus, Syria, Egypt and Libya. These challenges are very real. There is suppression, war and violence against religious minorities, refugees are flooding towards us and too slow a start has been made in establishing the rule of law and democracy.
Baroness Ashton, you are our figurehead, the figurehead of the European Union. We cannot allow ourselves, the European Union, to be left behind in discord and indecision. You have a crucial role to play, both formally and informally, not just behind the scenes, but also in the meeting rooms and, in particular, beyond them. I am aware, I do realise, that you have to tread on eggshells, but you should know that we, the European Parliament, support you as you push on to convince the Member States that a joint European approach is worthwhile, push on to achieve an effective, coherent and common foreign policy and to be the face of that policy, push on in order to get the best people in the best positions in the External Action Service and push on in order to strengthen Europe's position and that of its citizens, who are the important thing. Do more, therefore. Do more in Syria and do not lend your support to half-baked solutions.
(EL) Mr President, Lady Ashton, today, we are debating the key issues in the field of the Union's foreign policy and three important European Parliament texts on the role of the European Union in the world. However, the question that we are all asking in today's debate is if, in fact, there is a common foreign policy. With Europe delaying in finding its feet and appearing to be cowardly, weak and, for a long time, to have no voice in the historically important event of the last decade, by which I mean the uprisings in the Arab world, with the Member States failing to take a united stand on the critical UN Security Council Resolution 1973 on Libya, and with the Union hesitating on Syria, I wonder whether perhaps the question has already been answered in practice.
We had high hopes following the Treaty of Lisbon. However, if the Council is not up to the job, when national selfishness and personal strategies prevail in decision making, then Europe and the European ideal have lost yet another battle.
(DE) Mr President, I share the opinion of my fellow Members with regard to the unfortunate and inconsistent approach taken by individual governments to the challenges currently facing us. I also join with Baroness Ashton in calling for the debate to be extended to include the national governments. I would specifically like to ask what benefit government A or government B hopes to gain from pressing ahead unilaterally or from blocking a decision. What is the benefit? It must be greater than the impact that we can have by taking united action in the Union. I believe that some governments would find it difficult to explain their actions.
However, I am confident that we are in the painful process of learning from our mistakes. The financial crisis and the debt crisis have, to a certain extent, had a beneficial impact by creating a greater sense of cooperation, in particular, as far as the common foreign and security policy is concerned. Other speakers have referred to pooling and sharing. On 8 April, the EU Military Staff submitted 300 projects from the Member States in this area. I would like to know what you now plan to do with these projects. Are there plans to use this initiative to launch the permanent structured cooperation which has not yet been put into operation? Will you ensure that the European Defence Agency and the EU Military Staff have central responsibility for implementing this initiative?
Mr Bütikofer listed four priorities for the next year which I largely support. On several occasions, the European Parliament has called for a White Paper to be drawn up on the security and defence policy. What is your opinion on this? Are you prepared to bring together the existing units within your service that are working on these questions to make one department which could be called the operational headquarters?
(ES) Mr President, firstly, I would like to congratulate you on your work, Baroness Ashton. If you do not mind me saying, you are like a hard-working ant, who achieves results little by little while the grasshoppers chirrup and laze around in the Member States.
Ladies and gentlemen, you will forgive me for not going any further, because colleagues from my group and fellow Members from other groups have expressed the same opinions. I just want to make four points, which could be seen as levers to help you act, elements to support you in making the common foreign and security policy ever more worthy of this name.
Firstly, unlike the situation on other issues, European public opinion is 65-70% in favour of a common foreign and security policy.
Secondly, this very Parliament, except for a small eurosceptic minority, supports federal European action, above all, in foreign and security policy.
Thirdly, the most pro-European, most pro-federal Member States, which do exist: form an alliance with them ...
(The President cut off the speaker)
(ES) Mr President, I would like to start with two initial observations. I prefer individual debates to a joint debate. We are dealing with separate issues, which deserve independent and in-depth discussion. Meanwhile, I would like to echo the words of Mr Salafranca Sánchez-Neyra about the death of the Cuban dissident, Mr Soto.
Please allow me to make three additional comments.
Unfortunately, when all of us were hoping we could focus on the European Union's external role these years, the serious economic and financial crisis has been taking up all our efforts. However, a great number of external challenges, particularly in our Mediterranean neighbourhood, mean we cannot afford to wait. The European Union must have a political and economic presence in the processes of change taking place in the Arab world.
I am also celebrating, Baroness Ashton, the fact that the European Union's voice in the United Nations General Assembly was finally strengthened in New York last week as the result of a vote that received widespread support. I congratulate you on that, given that last year's disaster raised worrying questions about the future role of the Union in the world and in international organisations.
However, the divergent European votes on Resolution 1973 of the United Nations Security Council highlight the enormous difficulties - I stress, enormous difficulties - involved in achieving an effective common security and defence policy.
To summarise, Baroness Ashton, you and Mr Van Rompuy, who also has many responsibilities in foreign matters, have the huge task of convincing the Member States of the need for unified and coherent external action. The two of you will have to work hard to push, drag and lead, at a moment in history that we had intended to tackle with the new instruments of the Treaty of Lisbon.
(PL) Mr President, let us stop moaning that we do not have a common European policy. In some areas, we do have a common policy, while in other areas, we do not. In fact, as far as the Neighbourhood Policy is concerned, a common policy is in operation. The new Member States are able to support the West in North Africa in a unique way because the West does not have the necessary credibility. That credibility is provided by those who carried out the revolutions in the countries of Eastern Europe. In the East, we all have interests in these matters - in the East just as in the West. However, the old Member States have the money, they have the means. We need that money to pursue a common Neighbourhood Policy in both the East and the South and to build our credibility.
While we are talking about policy in the area of defence - what kind of a defence policy is it in which Europe does not have an army? Sixty European aircraft are operating over Libya - 60 deaf and blind aircraft. There is no intelligence service, and these aircraft are not in a position to carry out their mission effectively. If the Americans had not joined the mission at the beginning, the mission would not have achieved anything. There would be no effect at all. So let us stop moaning that we do not have a common policy. As long as we do not have a common army, we will not have a common policy on security and defence.
(FR) Mr President, Baroness Ashton, the Libyan crisis has, unfortunately, once again illustrated the European Union's difficulties in existing diplomatically and militarily. However, it would be most unfair to blame you solely for the lack of political will displayed by the Union, even if many of us believe that more decisive action could have been and should have been taken.
It is also true that the Member States bear a great deal of responsibility for this inability to come up with a coherent, effective and visible policy on this matter, while our US friends relied heavily on Europe to act. The Libyan crisis aside, however, we must be mindful of the major strategic developments that mean that we must not give up on the ambition of a common security and defence policy, as enshrined in the Treaty of Lisbon, and which you, Baroness Ashton, must continue to inspire, support and speak up for.
Taken together, the unprecedented fiscal constraints on defence budgets, the many international crises and the United States' strategic redeployment are significant factors that leave us no choice but to take our destiny into our own hands. Faced with these many crises and threats, we cannot just hand over the keys to our US friends and allies or to NATO. Neither the United States nor NATO was able to end the 2008 conflict between Georgia and Russia, for example, and nor can the United States or NATO observe the current ceasefire there. It is the European mission that has full legitimacy.
We can clearly see in Libya that the United States did not want to be in the front line and that NATO's minimum undertaking is insufficient.
Baroness Ashton, the common security and defence policy is not just something achieved over 10 years or just an ambition enshrined in the Treaties. It is also a strategic requirement, and you must be at the forefront taking the necessary initiatives.
(Applause)
(BG)... (poor recording)
Mr President, it is becoming clear that administrations in some of the capitals in our Union now realise what the Treaty of Lisbon stands for and find it difficult to adopt a foreign policy initiative which does not come from them. This is precisely why we need strong European leadership, which will have courage if there is a need to bang on the table and demand Member States to adopt a common position. I appeal, of course, to Member States as well not to attempt to renationalise our foreign policy and to help you, Lady Ashton.
We need not only strong European diplomacy but also effective civilian and military capabilities so that we are not only, at the moment, the biggest, albeit a 'toothless' donor of development and humanitarian aid to the world, but also a serious player in global politics. I believe that the European Union's own military capabilities will also provide assistance to our US and NATO allies, both in a political and military sense, especially with regard to our close neighbours. Any conflict confirms this.
I support the pooling and sharing of our defence resources and the integration of our security and defence policy. We need a common security and defence strategy. However, having an effective European foreign policy and our own defensive capabilities without having our own intelligence service and a facility for gathering information is like having a house without a roof. This issue must be put on the agenda again. Either Member States need to exchange information more efficiently with the external service and the European Union, or the European Union needs to have its own information and analysis channels.
Finally, I want you, Lady Ashton, also to raise the issue about a more serious implementation of the readmission commitments of safe countries with which we, the European Union, have concluded such agreements.
(SL) Mr President, in the future, we can only expect ever more challenges in the area of foreign policy and security, which makes the emphasis on credibility even more important. Without credibility, we cannot be effective.
Credibility means, first of all, adherence to our values and principles. Madam Ashton, I agree with you that we must not forget the origins from which the European Union was born.
Many years ago, it put the human being centre-stage. Let us honour human dignity and all cultural identities and let us make a greater contribution to the inter-cultural dialogue.
The world expects the European Union to play a stronger role, not to have 27 individual foreign policies. Greater unity does not mean that we have to lose diversity.
To conclude, I would emphasise three matters:
first: we urgently need to break the deadlock in Bosnia and Herzegovina, as a new outbreak of violence is possible;
second: we urgently need to find a way to a unified and strategic relationship with Turkey, of which there has hardly been any mention today;
third: I am pleased to see your determination with regard to Camp Ashraf; our voice in opposition to violence against civilians must be clear and decisive there and everywhere else in the world.
(ES) Mr President, on 29 July 2009, Iraqi troops violently stormed the Iranian refugee camp in Ashraf and shot or beat to death 11 people living there. The attack was repeated on 8 April this year, when 35 were killed, either by bullet wounds or by being crushed by armoured vehicles.
Baroness Ashton, you were warned months ago by Members of Parliament that this latest massacre was going to occur, and we repeatedly asked you to act on this.
You ignored our warnings for months and only reacted after the catastrophe. Although better late than never, the next aggression could be a bloodbath of horrendous proportions if you fail to make this humanitarian crisis one of the top priorities on your agenda right now.
There is a solution, as Mr Stevenson explained to you. We hope you will take immediate and firm action to make it possible, and we welcome the commitment you made this morning.
Three thousand four hundred defenceless men and women, surrounded by tanks, are looking to us, trusting that our actions will match up to our values. Parliament has done, is doing and will do everything in its power. We are asking you to have the same interest in saving these lives.
If you act as we hope, you will have us at your side. If not, your conscience and this Chamber will hold you to account.
(FR) Mr President, the European Union has finally imposed sanctions on Syria. Unfortunately, however, it appears to have done so with some trepidation, taking care to avoid calling the head of the Syrian regime into question.
This lack of determination and clarity is obviously interpreted by the demonstrators as a form of abandonment and by the authorities as an indulgence enabling them to step up their repression, a repression so cruel that it is unimaginable that Syria may be elected to sit on the UN's Human Rights Council when the country's authorities are right now refusing UN observers access to the city of Deraa, the scene of terrible violence against unarmed civilians.
Having Syria on the Human Rights Council would be an insult to the victims and their families, and an encouragement for that regime to use brute force against its own people, with complete disregard for the values that the Human Rights Council is supposed to uphold.
So, Baroness Ashton, what diplomatic options do you have in mind in order to avoid such a disaster?
(SV) Mr President, as I only have one minute, I will be very brief. Two of my fellow Members have already mentioned the conflict in Nagorno-Karabakh and the fact that the situation there is getting more complicated. All of the reports also indicate that the situation has changed dramatically over the last few weeks. In light of the fact that certain military movements can be observed in the areas of Azerbaijan occupied by Armenia, in other words Nagorno-Karabakh, my question is whether you, Baroness Ashton, are aware of the developments in the situation and whether you are doing anything to prevent a possible escalation, not only in this conflict, but also in the occupied territories of Georgia? I would merely like to bring this matter up with you as a starting point and I will also send you a written question later. Thank you.
Mr President, how can the EU be a force for law and human security without identifying and trying the criminals who let refugees die in the Mediterranean. Baroness Ashton, Bashar al-Assad should not just top the list of those subject to EU sanctions but should be put on the list of criminals to be tried by the ICC or European courts for the brutal repression of the Syrian people.
In Libya, besides the office in Benghazi, the EU should have already employed EUFOR, not just to support humanitarian assistance to the people under attack as in Misrata, but to implement the arms embargo via sea or land borders as recommended by this Parliament. For that, we do not need any other UN resolution or request; all we need is political will from Member States. If you take the initiative, Lady Ashton, and confront EU governments with their responsibilities, this Parliament will strongly back you. Finally, as Palestinian reconciliation is a major step ...
(The President cut off the speaker)
Mr President, while unrest in the Middle East and North Africa requires the European Union to play a greater role in the Mediterranean region, I would like to raise the point of the second flotilla to Gaza.
We all remember the outcome of the first flotilla and its consequences for talks and attempts to resume the peace process in the Middle East. As you mentioned, Madam Vice-President/High Representative, you doubt that a new initiative of this kind would end in a more positive way. I would like to ask if you can update us on actual humanitarian needs in Gaza, as well as on the goods and support currently channelled through the existing crossing points from Israel and Egypt. Did you, or do you intend to, engage with Member States and with the Israeli authorities to discuss the development of this initiative and maybe to propose a positive contribution by the European Union that could lead to a more responsible outcome?
Mr President, my comments are for Baroness Ashton.
Vice-President/High Representative Ashton, you have very clearly heard this morning that Parliament will fully support your leadership role and is demanding that you take the initiative in our common foreign and security policy. You have also heard the many questions by colleagues about who and which Member States are blocking our common efforts. My suggestion to you would be that, now that the European External Action Service is putting in place its rules on access to information and access to documents, please make this a modern organisation which is accessible to citizens and which does not deal with foreign policy as if it were only the domain of some secretive diplomats. I am sure this would be the best way to boost our common efforts for a truly common foreign and security policy.
(NL) Mr President, Baroness Ashton, there is a major threat in the Middle East. There is discrimination, including structural discrimination, against Christians in various Islamic countries. The Christian community in Iraq has already been more than halved. We are now seeing the same thing happening in Egypt. There are attacks on the ancient Coptic community, there are innumerable cases of daily harassment, forced marriages, and it is pretty much impossible to build a church. Last February, I received 60 Copts here and they called out for help.
I therefore have two requests of you, Baroness Ashton. Make the Copts a top priority in your policy. A stop must be put to the systematic discrimination against them. Secondly, on 20 January, we asked, in this House, for an EU strategy for freedom of religion and the permanent monitoring of such a policy. Will you make that a reality, please. I would appreciate your reaction. Thank you for your patience.
(PT) Mr President, the foreign, security and defence policies of the European Union are principally policies in defence of the economic and geostrategic interests of the European powers. Increasingly, they are aligned with the United States and the North Atlantic Treaty Organisation (NATO), and relegate cooperation and development aid to second place.
The results of this are largely catastrophic, as is clear from the cases of Afghanistan, Palestine, Iraq, Libya and other countries. In general, there is a policy of double standards protecting the economic interests of European arms manufacturers, which have made millions by selling arms to dictators who have subsequently used them to massacre their own people and those of neighbouring states.
Consequently, some of the key questions arising from this debate are whether policies on the arms trade will finally be changed, and what exactly is going to be done to put an end to the expansionist and warmongering policies of Israel ...
(The President cut off the speaker)
(SK) Mr President, Baroness Ashton, it is clear to us all that we cannot expect you to set up extensive security operations in crisis areas throughout the world in the short time that has elapsed since the creation of your office.
On the other hand, your office already provides you with extensive scope for negotiating in any place where the EU can play a useful role through its opinions and political influence. One of the problems directly affecting the EU and where there is a need to look for a solution through sensitive round-table negotiations is the occupation of EU territory by the Turkish army in Cyprus.
Turkey is a privileged partner of the EU and, on the outside, declares a definite interest in becoming a full member of our European group. I therefore firmly believe that you should make full use of the potential that is already available to you through your role in solving this thorny issue, in which the EU is directly involved.
Mr President, it is self-evident that foreign and security policy is the defining role of a sovereign state. To make it the role of a supranational authority ignores or devalues the vital question of relations between Member States, or is, in fact, an admission that they are no longer sovereign states.
There is nothing wrong with an EU policy of avoiding all European wars, but I would reject the supposition that a surrender of sovereignty is necessary to achieve that. It should also be the function of every European state to defend Europe's great achievements from distraction or dilution. Aggressive wars in which European nations have no legitimate interest must be avoided at all costs. Equally, we must not engage in behind-the-scenes agitation in a hypocritical attempt to plant so-called 'European values' in inhospitable soil.
We must avoid Europe being the repository of migrating Third-Worlders. Their cultures are the product of distinctive peoples. Bring the population of the Third World to Europe ...
(The President cut off the speaker)
(IT) Mr President, ladies and gentlemen, I thank Baroness Ashton for the report she has put before us today. However, I should like to point out to her that public opinion in Europe is unfortunately not aware of the European Union's presence. As many of my fellow Members have also mentioned, our external policy is still in a rudimentary state, as can be seen from certain events that have happened in recent days.
Europe cannot remain absent from Camp Ashraf: it is a camp where not only international policy is measured but also human rights protection. It is our duty to intervene in that part of the world, just as it is in Syria. This country is in a really very serious situation, in which human rights and the chance to oppose a dictatorial government must get the European Union interested ...
(The President cut off the speaker)
Mr President, only one remark: I think Ankara's increasingly active foreign policy poses new challenges and opportunities for European foreign policy. Madam High Representative, I think that it is necessary to establish an institutionalised dialogue on key strategic issues such as energy policy, stability in the Western Balkans and the Caucasus regions, Iran's nuclear dossier or the democratic awakening under way in the Middle East.
Turkey, in particular, can play a constructive role in helping the EU consolidate the gains of the recent democratic awakening in the Middle East. However, such dialogue should not substitute but complement and reinforce Turkey's accession track.
Mr Albertini now has the floor to speak for the two minutes he has remaining as rapporteur.
Mr President, in my first speech I had four minutes available and I only used up two. Now that I have two minutes, I would like to ask to be allowed to use four minutes for my final speech.
You are quite right that you have four minutes. You say you have used two, so you have two left, if that is the case.
You have four minutes for your speech.
(IT) No, Mr President, in my first speech, I spoke for two minutes and I had four minutes available ...
Mr Albertini, you have four minutes for your two speeches. You have used two. Please take the floor and we will be flexible, but I obviously do not want to get to a point where nobody will hear you. I want you to be heard, and if we waste another five minutes, nobody is going to listen to what you have to say.
(IT) Mr President, since I will not manage to say what I had to say in two minutes, I will give up my speech.
Many thanks, Mr Albertini. We are all grateful to you and it is a pity we cannot listen to you.
Mr President, ladies and gentlemen, I believe Mr Albertini was right because as rapporteur, he had four minutes for his speech and two for his reply. I therefore take the liberty of pointing out that he should have his four minutes.
For my part, I think this has been a useful and important debate, which shows how united Parliament is and how ready it is to offer its support for consistent and effective external action by Europe. We have not only heard recriminations for the obvious limitations shown by Europe in recent events, but we have also heard proposals offering a kind of strategic partnership between Parliament and the other institutions in order to make Europe a credible actor in security and defence matters. I believe this partnership would be not only an opportunity but a necessity as well because, if what we have been saying is true, which is that Europe's integrated approach is its main potential, achieving that integrated approach will require the support of a body endowed with clear legislative and budgetary powers. For that reason as well, I think we should find a balanced solution to the matter of interparliamentary cooperation.
It has become clear from the discussion how we must act. We must first of all assess the possibilities offered by the Treaty: by permanent structured cooperation and by Article 44, which makes it possible to delegate the task of carrying out a mission to particular Member States, but within an EU procedural framework, which is not the same thing as renationalisation. We need to make use of existing structures - starting with the European External Action Service - and set ourselves ambitious tasks in the field of capabilities. Of course, we also need to know how to offer leadership ability.
We would like to thank Baroness Ashton for her commitment and for the important statements she has made. It is an attractive thought, as she said, that a small group can do great things, but Europe is a great civilised power which cannot shirk its responsibilities.
Mr Albertini, please accept my apologies. I have found out exactly what the situation was. You had four minutes plus two. You spoke for three minutes in your first speech. Therefore, you have three minutes left and we will proceed with all the flexibility required.
Mr President, ladies and gentlemen, during a hearing in the Committee on Foreign Affairs, a Member asked the High Representative/Vice-President a loaded question. He said that, when Henry Kissinger was criticised for the United States' isolationist stance, particularly in relation to the European Union, he replied 'There is no fellow foreign minister nor a phone number I can call to speak to Europe'.
The Member then asked Baroness Ashton, 'Is there a foreign minister and a phone number he can call now?' Her very British answer was: 'Yes, I do that job, although I am called High Representative/Vice-President and not foreign minister. There is also a phone number, but it is answered by a machine saying to press 1 for the British position, 2 for the French, 3 for the German, and so on'.
Baroness Ashton, you have heard the speeches by many of my fellow Members, and this message is also in my report. You have a number of voices in the world, but you listen to ours - Parliament's - more because we always support a European policy, and not just that of the Member States, to which you reply in the Council, or that of the Commission, to which you reply in the appropriate places.
I would like there to be a third place in which you could express your third loyalty. This place is in the middle of this Chamber, behind the podium, because you are the Council, the Commission and also Parliament. I believe this dialogue needs to be developed and strengthened in order to achieve democratic legitimacy for our external policy, directed and controlled by Europe's citizens. We will help you carry out this role.
Mr President, with regard to Camp Ashraf, we can do nothing less than join in the condemnation of the human rights violations that have taken place there. However, this condemnation of human rights abuses must never be confused with political support for the movement in Camp Ashraf.
There is a democratic opposition in Iran, represented by the Green Movement, by various political groups within the Green Movement, and the condemnation of human rights violations should in no way be confused with political support for this group.
In addition, I ask the Vice-President of the Commission and High Representative that, when she launches or opens this investigation into the situation in Camp Ashraf, that she also investigate the human rights abuses being committed against the population by the Mujahedin, which have been witnessed and documented by organisations such as Human Rights Watch.
In relation to my report, Baroness Ashton, I would particularly like you to take note of paragraph 6, which calls for the drafting of a White Paper with a strategic focus on the European Union's role in international organisations through to 2020.
I would like to thank the shadow rapporteurs for their help in preparing and drafting this report, and I would also like to decry the fact that some infinitely small-minded political forces in Parliament prevented my report from mentioning an academic organisation that contributed a study to serve as its basis. This was the Fundación Alternativas, which provided a good foundation for me, as well as the shadow rapporteurs and the secretariat, in our work to produce this report. I hope the report will prove useful in politically determining and stimulating the redefinition of the European Union's role in international organisations.
I would like to say to Mr Stevenson that a decision was made before I took the chair not to use the blue card procedure in this debate, precisely in order to be able to give the floor to all Members who asked to speak.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, I should like to thank honourable Members for what has been a full-ranging debate. Mr Albertini, I am happy to stand anywhere as long as it is actually in the room - I suspect there may be a few people who would prefer it if I was not - and I am very happy to speak from the podium; it is the obvious place between the two. I do appreciate very much the work that you, Mr Albertini, and the other rapporteurs have done in producing what I think are really useful and helpful reports in terms of addressing the breadth of European action.
But I want to say, too, that there is greater coherence than perhaps anyone listening to this debate might imagine. We do have strong united foreign policy positions on a whole range of issues, from the breadth of our concerns on human rights to the specific work that we are doing on the Middle East, in our neighbourhood, on Serbia/Kosovo, on Bosnia, or in our approach in Africa, where we now look at the situation hopefully beginning to be resolved in Cote d'Ivoire but worrying today in Uganda.
All of these positions are worked out with the 27 Foreign Affairs Council ministers and I have to pay tribute to them. I think that we are moving inexorably to a greater sense of coherence. There is a lot more to do - I do not dispute that - and there is a lot more that you would wish us to do; but do not let us underestimate what we have already managed to achieve and the journey that we are on to do that. So I want to pay tribute to them and the fact that they often speak on behalf of all of us too; we cannot be everywhere in the world all at once. Today, we have Foreign Ministers in different parts of the world carrying messages on behalf of myself, on behalf of the European Union. That is an important aspect of what we do as well.
Can I say, too, that we are almost always the first to produce statements, the first to come out and say what we think should happen. It was my office that produced the non-paper on sanctions on Syria; we are in the driving seat. Not always reported, may I say, not always put forward in the press across the European Union, but we are the first to actually put out our statements and we produce hundreds of them to make the point consistently of the importance of what we do; and consistency is a critical factor in what is being discussed today.
In the course of our debate, we focused on certain parts of the world, but in the course of further speeches, honourable Members have raised a whole range of different issues which we still must continue to deal with.
Mr Salafranca talked about what has been happening in Cuba over the weekend with Mr Soto and we are looking carefully at that. We have asked for more information on that case because clearly that is an area of enormous importance.
Some honourable Members have asked about Gaza, about making sure that the aid is getting through, that we continue to support the people of Gaza - which we do, but we are engaged in a dialogue to increase and improve that.
Then there are the events in Nagorno-Karabakh between Azerbaijan and Armenia, where we have been in discussion with both, and where we are looking to support what France is doing in terms of trying to drive forward the process there.
In Albania, we have been in discussions with the Prime Minister and with the opposition to try to get the dialogue moving.
And, of course, across Africa, I mentioned two countries, but we could talk about many more, not least as regards what is happening again today in Sudan and the importance of ensuring that South Sudan is created with the best possible chances of success
And then there is Ukraine, an important neighbourhood country which was mentioned I think by Mr Saryusz-Wolski and others too.
We have a breadth of things to do and we must continue to do all of them. So, honourable Members, I would just say to you it is important to recognise that.
Let me just, in the final minutes I have got, kill off a few of the myths which have grown up. I am not looking for a Security Council seat. I looked for proper status for the EU on the UN General Assembly, and we got that with nobody opposed to it, and honourable Members will know that took a lot of work, and I pay tribute to all of those involved, but we now have that stronger voice.
I think it is important too that we look at what we are really doing on CSDP; let us not mess around with descriptions that are not true. In Libya alone, we managed to support through our aid 55 000 people being able to get home. I did not oppose a no-fly zone in the European Council and Prime Minister Cameron will back that up; that is not at all what I said. What I said was that for it to be effective and to be done quickly, it was important that those who could act quickly should do so.
On our delegations, I support trying to strengthen what we have in our delegations opening in Benghazi, and what we do in Iraq. But let us not play this off against what happens in other countries like the Bahamas. The staff in the Bahamas are development staff from the Commission working on rural programmes, on agriculture, for some of the poorest people, and we should not, in my view, see this as being an 'either/or' situation.
Honourable Members, we have to do as much as we can to support countries across the world. So I end as I began by saying that we do not lack ambition, we need the resources to do the job properly, we need to be able to be consistent, we need to develop and strengthen what we do, and that is what we will do, but we will do it by taking the 27 Members of the European Union on that journey with us, leading sometimes, pushing sometimes, working alongside sometimes, and your support will be invaluable to that.
(Applause)
The debate is closed.
The vote on the three reports will take place today at 12:30.
(The sitting was suspended for a few moments)
Written statements (Rule 149)
I would like to congratulate my colleague, Mr Albertini, for drafting this thorough report. It touches again on subjects where more active involvement is required from the EU. I can mention here the Eastern Partnership and Black Sea Synergy. These two initiatives play a vital role both in strengthening relations with the states in the immediate vicinity and in terms of energy security.
Organising the Eastern Partnership summit for this autumn and setting up the Euronest Parliamentary Assembly are promising signs indicating that these guidelines are being implemented.
Strengthening relations with the Republic of Moldova is also included among the common foreign policy priorities, in view of signing the association agreement with the EU. Mentioning this point will ensure positive progress in the negotiations between both sides.
I would like to emphasise in this Chamber the importance attached to settling unresolved conflicts, particularly the one in Transnistria. I welcome this step, especially in the wake of the failure of the Vienna dialogue conducted last month. I support continuing the negotiations in the 5 + 2 format.
in writing. - Europe must not fail the Palestinian people yet again. Now, following the unexpected reconciliation agreement between Fatah and Hamas, which commits to establishing a technical, non-party interim government and early elections, Europe must grab this opportunity to play a positive role in the region. It can do so by working with the interim government which is to be formed in the next few days; by supporting early elections; and, most importantly, undertaking to fully respect the outcome of elections and working with the new administration that emerges from those elections. Europe cannot, on the one hand, work with democratic movements in Libya, Syria, Tunisia and Egypt, and refuse to work with a government democratically elected by the Palestinian people. Israel's initial response to the reconciliation, withholding Palestinian Authority (P.A.) taxes, is illegal and potentially catastrophic for peace, putting at risk the state-building efforts of Prime Minister Salem Fayyad. The EU must step in to fully cover the loss of this income while making it clear that we will recover that money from Israel by freezing all money due to Israel from the EU to the same value, until it stops this further breach of international law.
, in writing. - In 2010, I submitted a written question to Commissioner Malmström to see what action the Commission had taken to uncover the role of non-governmental organisations in financing terrorism. The fact that the organisers of last year's flotilla are planning to repeat their action on the anniversary of the incident and MEPs from the GUE and Greens/EFA political groups organised a hearing at the EP on 10 May put the issue yet again in the spotlight. If we Europeans consider peace, democratisation in the Middle East, the eradication of extreme poverty and the development of living conditions in Gaza as our ultimate goal, the appropriate means for the facilitation of this noble cause is not the flotilla, as VP/HR Ashton pointed out earlier today. We cannot refer to something as humanitarian action that is not necessarily what it seems. Judge Bruguière, the respected and recognised counter-terrorism expert, proved that the organiser of the flotilla, IHH, had maintained contact with al-Qaeda. The umbrella organisation of IHH, Union of Good, supports the activity of extremist radicals through selling weapons to them. I ask fellow MEPs to refrain from exploiting the Middle East crisis for their own political goals, which do not have anything to do with the peace process and from a biased attitude which very much sounds like the language and mechanism of the Communist and Soviet attitude towards Israel.
The motion for a resolution shows clearly that there are still serious shortcomings over fulfilment of the relevant provisions of the Treaty of Lisbon. It does not look good to Member States when the European Parliament (EP) 'urgently requests' the European Council to develop a 'European foreign policy strategy', or when it calls on the European Council 'to go about this task on the basis of political dialogue with the EP'. If there was a European foreign policy strategy already today, the equilibrium of the EU in that regard would be much better, for example, concerning the movements in the Arab world and the double or even triple standards applied towards the countries from this region.
The positions taken by the EU towards the increasingly turbulent developments in the Balkans represent another problem. The EU has not yet found the 'key' to this region and lacks a systematic approach. The result of this, among other things, is that the prestige of the EU and the attractions of EU membership go into free fall in the Western Balkan countries. The ideas of Valentin Inzko, High Representative of the international community and EU Special Representative for Bosnia and Herzegovina, regarding the approach towards Serbia will not resolve the situation, but will rather do the opposite.
Last week, a particularly significant event took place. After lengthy negotiations, we finally managed to convince our partners from the United Nations to grant the EU a new status in the organisation. This is a definite success, especially in view of the General Assembly's initial resistance. However, we must not fall into the trap of triumphalism and think that from now on, the EU will present a uniform standpoint in the forum of the United Nations. The fact that we will now be represented by the President of the European Council or the High Representative does not mean that Member States will present a common standpoint on particularly controversial topics. The example of Libya shows how deep the divisions between us are even in matters which would seem obvious, such as the protection of the civilian population. So we need to say clearly that without the political will from Member States, this decision will be meaningless. This is why I cannot agree with Mrs Ashton that the world will hear one, clear voice from the EU. Instead, I am afraid that for a long period of time, we will have to deal with many voices, as the uniform views of the EU will be weakened not only by the permanent members of the Security Council, but also by the Presidency, which is searching for its niche after the Treaty of Lisbon. How does Mrs Ashton intend to establish a uniform voice for the EU at the United Nations, and how does she intend to build a good image for the EU in this organisation?
, in writing. - I am encouraged by the approach of the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy: realising that what counts, in addition to statements, are actions. I would like to remind you, Baroness Ashton, of Joseph Daul's advice: do not be afraid, and you will have the support of this Parliament.
It is our joint responsibility to make authoritarian rulers believe that we take our basic values seriously. This means, first of all, conditionality: readiness not only to suggest and implore, but also to cause pain, i.e. to apply real sanctions to regimes which do not respect even the lives of their subjects. I agree that sanctions against Syria have to include hundreds of people, not just a dozen.
I thank you for your condemnation of the massacre in Camp Ashraf on 8 April 2011. I strongly suggest that, in this case, you follow the clear message of the European Parliament from April 2009: we need a clear and convincing message that the EU really cares about the lives of 34 unarmed members of the Iranian opposition and will no longer tolerate the brutal crushing of their liberties and dignity. I ask the Commission to take the lead in the proposed resettlement issue.
The common foreign and security policy is always a major problem in the EU. On the one hand, the large states are traditionally used to relying on their own forces, with France and Great Britain in particular still feeling they are great powers. This can be seen in their approach to solving foreign policy problems. In recent times, this has been oriented rather towards a military solution to any sort of dispute, as they neglect peaceful solutions in favour of intervention. I think there is reason to believe that today's world is heading towards multi-polarity, and it is a peaceful foreign policy that is in accordance with international law and the UN Charter. Instead of military ventures, the latest of which is unfolding before us in Libya, what today's world needs is to put all of its efforts into fighting poverty and illiteracy, and into solving other serious problems. In order to do this, it is absolutely essential to have arms control and disarmament, including general agreements on the dismantling of nuclear weapons. Assistance in mitigating the consequences of disasters should be an important element in EU foreign policy. These operations should not be linked to military deployments. Police deployment is possible only in extreme cases, on the basis of a UN resolution, and in order to protect workers in the social, health and public service sectors, and to train the police. The common foreign and security policy must be rigorously separated from NATO. For these reasons, the Confederal Group of the European United Left - Nordic Green Left refuses to back this report.
A week ago, the UN General Assembly authorised the EU to speak with one voice at its meetings. From now on, high-level representatives will be able to convey the Union's message in the highest international body. This provision is a significant step forward in the implementation of the Treaty of Lisbon, but it is not enough. The EU needs a real strategy so that it can actually apply the powers conferred on it by the Treaty of Lisbon. Be it in the Security Council, the Human Rights Council, NATO, the WTO or the G20, the EU should no longer have to hide in the shadows. What is more, we should take the lead in establishing a global parliamentary system. High-level diplomacy is obviously needed, but it must be carried out in consultation with the people. And how better to achieve that than to enable citizens from the world over to be represented at the UN? There is the European Parliament, but there are also regional parliaments, such as the ACP-EU Joint Parliamentary Assembly. What we need today is a world parliament. Baroness Ashton, the European Union must be ambitious. I hope that this proposal will appear in your White Paper.
, in writing. - First of all, I would like express my sincerest gratitude to Baroness Ashton for the EU's full support to Estonia in trying to resolve the hostage crisis in Lebanon. The kidnapped Estonians are, however, still at the mercy of their abductors. Therefore, we would be grateful for your further involvement and assistance in the resolution of the situation.
Coming to the future of the common foreign and security policy, I would like to call for more coherence and consistency when dealing with non-democratic regimes. We have applied sanctions on Belarus, but we have not done so with regard to the Magnitski case in Russia, although this had been pointed out by the European Parliament in the Annual Report on Human Rights in the World 2009 and in the European Union's policy on the matter.
We are still committed to the one-China policy, while Beijing has recently become more suppressive and violent both in Tibet and the Uyghur region. Instead of flirting with Beijing, we also ought to pursue a free trade agreement with Taiwan, which is a prosperous democracy. The one-China policy is outdated and morally undermining to the image of the European Union. Let us align our policies with our values.
, in writing. - The Lisbon Treaty provided us with a major opportunity to move forward in the field of defence and security. But, as evidence indicates, this is not enough. In spite of the relatively numerous operations, there is still an evident divorce between the instruments we are equipping us with - see the battle-groups, for instance - and the improvised collection of national means we actually employ, when the EU is required to intervene. Take Libya, for instance: because of the absence of political consensus and proper military assets, a 'coalition of the willing' - a concept we were so adamantly opposed when others have used it before - had to be formed and NATO had to be called in to take command! Practically, Libya completely sidelined our CSDP, exactly at a time it was needed and, therefore, had the chance to demonstrate itself in practice! In consequence, my opinion is that we have to look again at our CSDP, to see what it really needs to become a functional concept, both politically and militarily, so next time we would need to appeal to it, it will not let us down like this time.
Our common foreign and security policy is at a crossroads. The Treaty of Lisbon has made it possible for the Union's foreign relations to develop in a way which was formerly impossible. The progress so far, however, has been quite slow. Our common European values nevertheless allow us to build a European foreign policy that relies on sustainable development and human rights.
We need a clear European external agenda in order for the EU to be able purposefully to promote a global policy based on multilateralism. Crucial elements in that policy would be support for the work of the UN and a clarification of the EU's policy with regard to the UN.
The situation in Syria is deeply concerning. We do not have complete, reliable information as the foreign press has been refused access. However, the repressive measures carried out by the Assad regime are intensifying and have already resulted, based on the figures supplied by the NGOs, in the murder of 600-700 civilians and the arrest or disappearance of another 8 000 people. Syria's citizens have been demonstrating for nearly two months and they must not be left on their own to fight for democracy. Brutal repression is unacceptable and must be stopped. The EU must take a leading role in the quest for a speedy solution. This is why I would like to welcome the restrictive measures adopted by the Council against the Syrian regime at the start of the week. However, we need to do more, in cooperation with the Union's partners, to urge the Syrian authorities to halt the repression. Assad is isolated. Only the Gaddafi regime is condemning at the moment 'the international conspiracy attacking Syria's national security', a statement which says a great deal about the situation in Syria. Finally, I would like to stress that, in the current circumstances, Syria's application for a seat on the UN's Human Rights Council is unacceptable.
, in writing. - The protracted violent actions against the Coptic Church in Egypt and largely against Christians in the Middle East require an immediate response from the European Union. An essential part of the Christian-European heritage is under threat. People are persecuted in their hundreds of thousands because of their religious beliefs. The new Egyptian authorities benefited from widespread sympathy and direct EU financial and political support. But now, after churches were burned and Christians killed in a renewed wave of attacks, the time has come for the EU to make it abundantly clear to the Egyptian authorities that they are responsible for the internal security of the country and for the protection of the rights and livelihood of all Egyptian citizens. Suspicions that the Egyptian authorities turned a blind eye to or even encouraged religious violence should be dispersed by a firm undertaking that the Christian community will be safe in Egypt. The EU should ask for explanations from the Egyptian authorities and make it clear that further violence will be followed by the cessation of European financial and humanitarian assistance. This unequivocal warning should condition all present agreements and should be included in all future agreements with Middle East governments.
During the January debate on the situation in Tunisia and Egypt and the freedom of religious expression, I mentioned the tragic situation of Christians in Arab countries, particularly the Egyptian Coptic Christians, who are being persecuted. I pointed out the radicalisation of Islam, which is directing its aggression against the followers of Christ. It can be seen, today, that my misgivings were justified. Clashes in the vicinity of the Church of St. Menas are only the tip of the iceberg with regard to the tragedy of Egyptian Christians and the silence from international organisations. In this context, it would be worth recalling the attacks on the St. Bishoy monastery in March of this year, which were ignored by Parliament and Mrs Ashton, when the Egyptian army fired at a monastery full of refugees from Cairo, and the actions of the Salafist Islamic community which holds extreme views. In April, they carried out a series of attacks on Christian buildings in Beni Ahmad, Bashtil and Kamadir. As we can see, the European Union still cannot work out a cohesive reactive strategy towards human rights violations in Asia and North Africa and how to prevent them in the future. We should put more pressure on the Egyptian authorities to defend the Coptic Christians. It is essential to strengthen the section for the prevention of religious intolerance of the Subcommittee on Political Affairs of the European External Action Service, with particular regard to persecuted Christians